
	
		II
		Calendar No. 463
		110th CONGRESS
		1st Session
		S. 1518
		[Report No. 110–216]
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Reed (for himself,
			 Mr. Allard, Ms.
			 Mikulski, Mr. Bond,
			 Mr. Durbin, Ms.
			 Collins, Mr. Schumer,
			 Mr. Akaka, Mrs.
			 Clinton, Mr. Whitehouse,
			 Mr. Levin, Mr.
			 Brown, Mrs. Boxer,
			 Mr. Lieberman, Mr. Reid, Ms.
			 Klobuchar, Mr. Menendez,
			 Ms. Cantwell, Ms. Snowe, Mr.
			 Lautenberg, Mr. Salazar,
			 Mr. Sununu, Mr.
			 Dorgan, Mr. Obama,
			 Ms. Stabenow, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		
			November 1, 2007
			Reported by Mr. Dodd,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the McKinney-Vento Homeless Assistance Act to
		  reauthorize the Act, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Community Partnership to End
			 Homelessness Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and
				purpose.
					Sec. 3. United States Interagency
				Council on Homelessness.
					Sec. 4. Housing assistance general
				provisions.
					Sec. 5. Emergency homelessness
				prevention and shelter grants program.
					Sec. 6. Homeless assistance
				program.
					Sec. 7. Rural housing stability
				assistance.
					Sec. 8. Funds to prevent homelessness
				and stabilize housing for precariously housed individuals and
				families.
					Sec. 9. Repeals and conforming
				amendments.
					Sec. 10. Effective date.
				
			2.Findings and
			 purposeSection 102 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301) is amended to read as
			 follows:
			
				102.Findings and
				purpose
					(a)FindingsCongress
				finds that—
						(1)the United States
				faces a crisis of individuals and families who lack basic affordable housing
				and appropriate shelter;
						(2)assistance from
				the Federal Government is an important factor in the success of efforts by
				State and local governments and the private sector to address the problem of
				homelessness in a comprehensive manner;
						(3)there are several
				Federal Government programs to assist persons experiencing homelessness,
				including programs for individuals with disabilities, veterans, children, and
				youth;
						(4)homeless
				assistance programs must be evaluated on the basis of their effectiveness in
				reducing homelessness, transitioning individuals and families to permanent
				housing and stability, and optimizing their self-sufficiency;
						(5)States and units
				of general local government receiving Federal block grant and other Federal
				grant funds must be evaluated on the basis of their effectiveness in—
							(A)implementing plans
				to appropriately discharge individuals to and from mainstream service systems;
				and
							(B)reducing barriers
				to participation in mainstream programs, as identified in—
								(i)a report by the
				Government Accountability Office entitled Homelessness: Coordination and
				Evaluation of Programs Are Essential, issued February 26, 1999;
				or
								(ii)a report by the
				Government Accountability Office entitled Homelessness: Barriers to
				Using Mainstream Programs, issued July 6, 2000;
								(6)an effective plan
				for reducing homelessness should provide a comprehensive housing system
				(including permanent housing and, as needed, transitional housing) that
				recognizes that, while some individuals and families experiencing homelessness
				attain economic viability and independence utilizing transitional housing and
				then permanent housing, others can reenter society directly and optimize
				self-sufficiency through acquiring permanent housing;
						(7)supportive housing
				activities include the provision of permanent housing or transitional housing,
				and appropriate supportive services, in an environment that can meet the
				short-term or long-term needs of persons experiencing homelessness as they
				reintegrate into mainstream society;
						(8)homeless housing
				and supportive services programs within a community are most effective when
				they are developed and operated as part of an inclusive, collaborative, locally
				driven homeless planning process that involves as decision makers persons
				experiencing homelessness, advocates for persons experiencing homelessness,
				service organizations, government officials, business persons, neighborhood
				advocates, and other community members;
						(9)homelessness
				should be treated as a symptom of many neighborhood, community, and system
				problems, whose remedies require a comprehensive approach integrating all
				available resources;
						(10)there are many
				private sector entities, particularly nonprofit organizations, that have
				successfully operated outcome-effective homeless programs;
						(11)Federal homeless
				assistance should supplement other public and private funding provided by
				communities for housing and supportive services for low-income
				households;
						(12)the Federal
				Government has a responsibility to establish partnerships with State and local
				governments and private sector entities to address comprehensively the problems
				of homelessness; and
						(13)the results of
				Federal programs targeted for persons experiencing homelessness have been
				positive.
						(b)PurposeIt
				is the purpose of this Act—
						(1)to create a
				unified and performance-based process for allocating and administering funds
				under title IV;
						(2)to encourage
				comprehensive, collaborative local planning of housing and services programs
				for persons experiencing homelessness;
						(3)to focus the
				resources and efforts of the public and private sectors on ending and
				preventing homelessness;
						(4)to provide funds
				for programs to assist individuals and families in the transition from
				homelessness, and to prevent homelessness for those vulnerable to
				homelessness;
						(5)to consolidate the
				separate homeless assistance programs carried out under title IV (consisting of
				the supportive housing program and related innovative programs, the safe havens
				program, the section 8 assistance program for single-room occupancy dwellings,
				and the shelter plus care program) into a single program with specific eligible
				activities;
						(6)to allow
				flexibility and creativity in re-thinking solutions to homelessness, including
				alternative housing strategies, outcome-effective service delivery, and the
				involvement of persons experiencing homelessness in decision-making regarding
				opportunities for their long-term stability, growth, well-being, and optimum
				self-sufficiency; and
						(7)to ensure that
				multiple Federal agencies are involved in the provision of housing, health
				care, human services, employment, and education assistance, as appropriate for
				the missions of the agencies, to persons experiencing homelessness, through the
				funding provided for implementation of programs carried out under this Act and
				other programs targeted for persons experiencing homelessness, and mainstream
				funding, and to promote coordination among those Federal agencies, including
				providing funding for a United States Interagency Council on Homelessness to
				advance such
				coordination.
						.
		3.United States
			 Interagency Council on HomelessnessTitle II of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11311 et seq.) is amended—
			(1)in section 201 (42
			 U.S.C. 11311), by striking the period at the end and inserting the following:
			 whose mission shall be to develop and coordinate the implementation of a
			 national strategy to prevent and end homelessness while maximizing the
			 effectiveness of the Federal Government in contributing to an end to
			 homelessness in the United States.;
			(2)in section 202 (42
			 U.S.C. 11312)—
				(A)in subsection
			 (a)—
					(i)by striking
			 (16) and inserting (19); and
					(ii)by inserting
			 after paragraph (15) the following:
						
							(16)The Commissioner
				of Social Security, or the designee of the Commissioner.
							(17)The Attorney
				General of the United States, or the designee of the Attorney General.
							(18)The Director of
				the Office of Management and Budget, or the designee of the
				Director.
							;
					(B)in subsection (c),
			 by striking annually and inserting 2 times each
			 year; and
				(C)by adding at the
			 end the following:
					
						(e)AdministrationThe
				Assistant to the President for Domestic Policy within the Executive Office of
				the President shall oversee the functioning of the United States Interagency
				Council on Homelessness to ensure Federal interagency collaboration and program
				coordination to focus on preventing and ending homelessness, to increase access
				to mainstream programs (as identified in a report by the Government
				Accountability Office entitled Homelessness: Barriers to Using
				Mainstream Programs, issued July 6, 2000) by persons experiencing
				homelessness, to eliminate the barriers to participation in those programs, to
				implement a Federal plan to prevent and end homelessness, and to identify
				Federal resources that can be expended to prevent and end
				homelessness.
						;
				(3)in section 203(a)
			 (42 U.S.C. 11313(a))—
				(A)by redesignating
			 paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4),
			 (5), (8), (9), and (10), respectively;
				(B)by inserting
			 before paragraph (2), as redesignated by subparagraph (A), the
			 following:
					
						(1)not later than 1
				year after the date of enactment of the Community Partnership to End Homelessness Act of
				2007, develop and submit to the President and to Congress a
				National Strategic Plan to End
				Homelessness;
						;
				(C)in paragraph (5),
			 as redesignated by subparagraph (A), by striking at least 2, but in no
			 case more than 5 and inserting not less than 5, but in no case
			 more than 10; and
				(D)by inserting after
			 paragraph (5), as redesignated by subparagraph (A), the following:
					
						(6)encourage the
				creation of State Interagency Councils on Homelessness and the formulation of
				multi-year plans to end homelessness at State, city, and county levels;
						(7)develop mechanisms
				to ensure access by persons experiencing homelessness to all Federal, State,
				and local programs for which the persons are eligible, and to verify
				collaboration among entities within a community that receive Federal funding
				under programs targeted for persons experiencing homelessness, and other
				programs for which persons experiencing homelessness are eligible, including
				mainstream programs identified by the Government Accountability Office in the 2
				reports described in section
				102(a)(5)(B);
						;
				and
				(4)by striking
			 section 208 (42 U.S.C. 11318) and inserting the following:
				
					208.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $3,000,000 for fiscal
				year 2008 and such sums as may be necessary for fiscal years 2009, 2010, 2011,
				and
				2012.
					.
			4.Housing
			 assistance general provisionsSubtitle A of title IV of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended—
			(1)by striking the
			 subtitle heading and inserting the following:
				
					AGeneral
				provisions
					;
			(2)by redesignating
			 section 401 (42 U.S.C. 11361) as section 403;
			(3)by redesignating
			 section 402 (42 U.S.C. 11362) as section 406;
			(4)by inserting
			 before section 403 (as redesignated in paragraph (2)) the following:
				
					401.DefinitionsIn this title, the following definitions
				shall apply:
						(1)Chronically
				homeless
							(A)In
				generalThe term chronically homeless, used with
				respect to an individual or family, means an individual or family who—
								(i)is homeless and
				lives or resides in a place not meant for human habitation or in an emergency
				shelter;
								(ii)has been homeless
				and living or residing in a place not meant for human habitation or in an
				emergency shelter continuously for at least 1 year or on at least 4 separate
				occasions in the last 3 years; and
								(iii)has an adult
				head of household with a diagnosable substance use disorder, serious mental
				illness, developmental disability (as defined in section 102 of the
				Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15002)), or chronic physical illness or disability, including the co-occurrence
				of 2 or more of those conditions.
								(2)Collaborative
				applicantThe term collaborative applicant means an
				entity that—
							(A)carries out the
				duties specified in section 402;
							(B)serves as the
				applicant for project sponsors who jointly submit a single application for a
				grant under subtitle C in accordance with a collaborative process; and
							(C)if the entity is a
				legal entity and is awarded such grant, receives such grant directly from the
				Secretary.
							(3)Collaborative
				applicationThe term collaborative application means
				an application for a grant under subtitle C that—
							(A)satisfies section
				422; and
							(B)is submitted to
				the Secretary by a collaborative applicant.
							(4)Consolidated
				PlanThe term Consolidated Plan means a
				comprehensive housing affordability strategy and community development plan
				required in part 91 of title 24, Code of Federal Regulations.
						(5)Eligible
				entityThe term eligible entity means, with respect
				to a subtitle, a public entity, a private entity, or an entity that is a
				combination of public and private entities, that is eligible to receive
				directly grant amounts under that subtitle.
						(6)Geographic
				areaThe term geographic area means a State,
				metropolitan city, urban county, town, village, or other nonentitlement area,
				or a combination or consortia of such, in the United States, as described in
				section 106 of the Housing and Community
				Development Act of 1974 (42 U.S.C. 5306).
						(7)Homeless
				individual with a disability
							(A)In
				generalThe term homeless individual with a
				disability means an individual who is homeless, as defined in section
				103, and has a disability that—
								(i)(I)is expected to be
				long-continuing or of indefinite duration;
									(II)substantially
				impedes the individual’s ability to live independently;
									(III)could be
				improved by the provision of more suitable housing conditions; and
									(IV)is a physical,
				mental, or emotional impairment, including an impairment caused by alcohol or
				drug abuse;
									(ii)is a
				developmental disability, as defined in section 102 of the
				Developmental Disabilities Assistance and Bill of
				Rights Act of 2000 (42 U.S.C. 15002); or
								(iii)is the disease
				of acquired immunodeficiency syndrome or any condition arising from the
				etiologic agency for acquired immunodeficiency syndrome.
								(B)RuleNothing
				in clause (iii) of subparagraph (A) shall be construed to limit eligibility
				under clause (i) or (ii) of subparagraph (A).
							(8)Legal
				entityThe term legal entity means—
							(A)an entity
				described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
				from tax under section 501(a) of that Code;
							(B)an instrumentality
				of State or local government; or
							(C)a consortium of
				instrumentalities of State or local governments that has constituted itself as
				an entity.
							(9)Metropolitan
				city; urban county; nonentitlement areaThe terms
				metropolitan city, urban county, and
				nonentitlement area have the meanings given such terms in section
				102(a) of the Housing and Community Development
				Act of 1974 (42 U.S.C. 5302(a)).
						(10)NewThe
				term new, used with respect to housing, means housing for which no
				assistance has been provided under this title.
						(11)Operating
				costsThe term operating costs means expenses
				incurred by a project sponsor operating transitional housing or permanent
				housing under this title with respect to—
							(A)the
				administration, maintenance, repair, and security of such housing;
							(B)utilities, fuel,
				furnishings, and equipment for such housing; or
							(C)coordination of
				services as needed to ensure long-term housing stability.
							(12)Outpatient
				health servicesThe term outpatient health services
				means outpatient health care services, mental health services, and outpatient
				substance abuse treatment services.
						(13)Permanent
				housingThe term permanent housing means
				community-based housing without a designated length of stay, and includes
				permanent supportive housing for homeless individuals with disabilities and
				homeless families that include such an individual who is an adult.
						(14)Private
				nonprofit organizationThe term private nonprofit
				organization means an organization—
							(A)no part of the net
				earnings of which inures to the benefit of any member, founder, contributor, or
				individual;
							(B)that has a
				voluntary board;
							(C)that has an
				accounting system, or has designated a fiscal agent in accordance with
				requirements established by the Secretary; and
							(D)that practices
				nondiscrimination in the provision of assistance.
							(15)ProjectThe
				term project, used with respect to activities carried out under
				subtitle C, means eligible activities described in section 423(a), undertaken
				pursuant to a specific endeavor, such as serving a particular population or
				providing a particular resource.
						(16)Project-basedThe
				term project-based, used with respect to rental assistance, means
				assistance provided pursuant to a contract that—
							(A)is between—
								(i)a project sponsor;
				and
								(ii)an owner of a
				structure that exists as of the date the contract is entered into; and
								(B)provides that
				rental assistance payments shall be made to the owner and that the units in the
				structure shall be occupied by eligible persons for not less than the term of
				the contract.
							(17)Project
				sponsorThe term project sponsor, used with respect
				to proposed eligible activities, means the organization directly responsible
				for the proposed eligible activities.
						(18)RecipientExcept
				as used in subtitle B, the term recipient means an eligible entity
				who—
							(A)submits an
				application for a grant under section 422 that is approved by the
				Secretary;
							(B)receives the grant
				directly from the Secretary to support approved projects described in the
				application; and
							(C)(i)serves as a project
				sponsor for the projects; or
								(ii)awards the funds
				to project sponsors to carry out the projects.
								(19)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
						(20)Serious mental
				illnessThe term serious mental illness means a
				severe and persistent mental illness or emotional impairment that seriously
				limits a person’s ability to live independently.
						(21)StateExcept
				as used in subtitle B, the term State means each of the several
				States, the District of Columbia, the Commonwealth of Puerto Rico, the United
				States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
				Mariana Islands, the Trust Territory of the Pacific Islands, and any other
				territory or possession of the United States.
						(22)Supportive
				servicesThe term supportive services means the
				supportive services described in section 425(c).
						(23)Tenant-basedThe
				term tenant-based, used with respect to rental assistance, means
				assistance that allows an eligible person to select a housing unit in which
				such person will live using rental assistance provided under subtitle C, except
				that if necessary to assure that the provision of supportive services to a
				person participating in a program is feasible, a recipient or project sponsor
				may require that the person live—
							(A)in a particular
				structure or unit for not more than the first year of the participation;
				and
							(B)within a
				particular geographic area for the full period of the participation, or the
				period remaining after the period referred to in subparagraph (A).
							(24)Transitional
				housingThe term transitional housing means housing,
				the purpose of which is to facilitate the movement of individuals and families
				experiencing homelessness to permanent housing within 24 months or such longer
				period as the Secretary determines necessary.
						(25)Unified funding
				agencyThe term unified funding agency means a
				collaborative applicant that performs the duties described in section
				402(f).
						402.Collaborative
				applicants
						(a)Establishment
				and designationA collaborative applicant shall be established
				for a geographic area by the relevant parties in that geographic area
				to—
							(1)submit an
				application for amounts under this subtitle; and
							(2)perform the duties
				specified in subsection (e) and, if applicable, subsection (f).
							(b)No requirement
				To be a legal entityAn entity may be established to serve as a
				collaborative applicant under this section without being a legal entity.
						(c)Remedial
				actionIf the Secretary finds that a collaborative applicant for
				a geographic area does not meet the requirements of this section, or if there
				is no collaborative applicant for a geographic area, the Secretary may take
				remedial action to ensure fair distribution of grant amounts under subtitle C
				to eligible entities within that area. Such measures may include designating
				another body as a collaborative applicant, or permitting other eligible
				entities to apply directly for grants.
						(d)ConstructionNothing
				in this section shall be construed to displace conflict of interest or
				government fair practices laws, or their equivalent, that govern applicants for
				grant amounts under subtitles B and C.
						(e)DutiesA
				collaborative applicant shall—
							(1)design a
				collaborative process for the development of an application under subtitle C,
				and for evaluating the outcomes of projects for which funds are awarded under
				subtitle B, in such a manner as to provide information necessary for the
				Secretary—
								(A)to determine
				compliance with—
									(i)the program
				requirements under section 425; and
									(ii)the selection
				criteria described under section 427; and
									(B)to establish
				priorities for funding projects in the geographic area involved;
								(2)participate in the
				Consolidated Plan for the geographic area served by the collaborative
				applicant; and
							(3)ensure operation
				of, and consistent participation by, project sponsors in a community-wide
				homeless management information system for purposes of —
								(A)collecting
				unduplicated counts of individuals and families experiencing
				homelessness;
								(B)analyzing patterns
				of use of assistance provided under subtitles B and C for the geographic area
				involved; and
								(C)providing
				information to project sponsors and applicants for needs analyses and funding
				priorities.
								(f)Unified
				funding
							(1)In
				generalIn addition to the duties described in subsection (e), a
				collaborative applicant shall receive from the Secretary and distribute to
				other project sponsors in the applicable geographic area funds for projects to
				be carried out by such other project sponsors, if—
								(A)the collaborative
				applicant—
									(i)applies to
				undertake such collection and distribution responsibilities in an application
				submitted under this subtitle; and
									(ii)is selected to
				perform such responsibilities by the Secretary; or
									(B)the Secretary
				designates the collaborative applicant as the unified funding agency in the
				geographic area, after—
									(i)a finding by the
				Secretary that the applicant—
										(I)has the capacity
				to perform such responsibilities; and
										(II)would serve the
				purposes of this Act as they apply to the geographic area; and
										(ii)the Secretary
				provides the collaborative applicant with the technical assistance necessary to
				perform such responsibilities as such assistance is agreed to by the
				collaborative applicant.
									(2)Required actions
				by a unified funding agencyA collaborative applicant that is
				either selected or designated as a unified funding agency for a geographic area
				under paragraph (1) shall—
								(A)require each
				project sponsor who is funded by a grant received under subtitle C to establish
				such fiscal control and fund accounting procedures as may be necessary to
				assure the proper disbursal of, and accounting for, Federal funds awarded to
				the project sponsor under subtitle C in order to ensure that all financial
				transactions carried out under subtitle C are conducted, and records
				maintained, in accordance with generally accepted accounting principles;
				and
								(B)arrange for an
				annual survey, audit, or evaluation of the financial records of each project
				carried out by a project sponsor funded by a grant received under subtitle
				C.
								(g)Conflict of
				interestNo board member of a collaborative applicant may
				participate in decisions of the collaborative applicant concerning the award of
				a grant, or provision of other financial benefits, to such member or the
				organization that such member
				represents.
						;
			(5)by inserting after
			 section 403 (as redesignated in paragraph (2)) the following:
				
					404.Technical
				assistance
						(a)Technical
				assistance for project sponsorsThe Secretary shall make
				effective technical assistance available to private nonprofit organizations and
				other nongovernmental entities, States, metropolitan cities, urban counties,
				and counties that are not urban counties that are potential project sponsors,
				in order to implement effective planning processes for preventing and ending
				homelessness, to optimize self-sufficiency among individuals experiencing
				homelessness, and to improve their capacity to become project sponsors.
						(b)Technical
				assistance for collaborative applicantsThe Secretary shall make
				effective technical assistance available to collaborative applicants—
							(1)to improve their
				ability to carry out the duties required under subsections (e) and (f) of
				section 402;
							(2)to design and
				execute outcome-effective strategies for preventing and ending homelessness in
				their geographic areas consistent with the provisions of this title; and
							(3)to design and
				implement a community-wide process for assessing the performance of the
				applicant and project sponsors in meeting the purposes of this Act.
							(c)ReservationThe
				Secretary may reserve not more than 1 percent of the funds made available for
				any fiscal year for carrying out subtitles B and C, to make available technical
				assistance under subsections (a) and (b).
						405.Appeals
						(a)In
				generalNot later than 3 months after the date of enactment of
				the Community Partnership to End Homelessness
				Act of 2007, the Secretary shall establish a timely appeal
				procedure for grant amounts awarded or denied under this subtitle pursuant to
				an application for funding.
						(b)ProcessThe
				Secretary shall ensure that appeals procedure established under subsection (a)
				permits appeals submitted by—
							(1)collaborative
				applicants;
							(2)entities carrying
				out homeless housing and services projects (including emergency shelters and
				homelessness prevention programs); and
							(3)homeless planning
				bodies not established as collaborative
				applicants.
							;
				and
			(6)by inserting after
			 section 406 (as redesignated in paragraph (2)) the following:
				
					407.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $1,800,000,000 for fiscal
				year 2008 and such sums as may be necessary for fiscal years 2009, 2010, 2011,
				and
				2012.
					.
			5.Emergency
			 homelessness prevention and shelter grants programSubtitle
			 B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et
			 seq.) is amended—
			(1)by striking the
			 subtitle heading and inserting the following:
				
					BEmergency
				homelessness prevention and shelter grants
				program
					;
			(2)by striking
			 section 412 (42 U.S.C. 11372) and inserting the following:
				
					412.Grant
				assistanceThe Secretary shall
				make grants to States and local governments (and to private nonprofit
				organizations providing assistance to persons experiencing homelessness, in the
				case of grants made with reallocated amounts) for the purpose of carrying out
				activities described in section 414.
					412A.Amount and
				allocation of assistance
						(a)In
				generalOf the amount made available to carry out this subtitle
				and subtitle C for a fiscal year, the Secretary shall allocate nationally not
				less than 10 nor more than 15 percent of such amount for activities described
				in section 414.
						(b)AllocationAn
				entity that receives a grant under section 412, and serves an area that
				includes 1 or more geographic areas (or portions of such areas) served by
				collaborative applicants that submit applications under subtitle C, shall
				allocate the funds made available through the grant to carry out activities
				described in section 414, in consultation with the collaborative
				applicants.
						;
			(3)in section 413(b)
			 (42 U.S.C. 11373(b)), by striking amounts appropriated and all
			 that follows through for any and inserting amounts
			 appropriated under section 407 and made available to carry out this subtitle
			 for any;
			(4)by striking
			 section 414 (42 U.S.C. 11374) and inserting the following:
				
					414.Eligible
				activitiesAssistance provided
				under section 412 may be used for the following activities:
						(1)The renovation,
				major rehabilitation, or conversion of buildings to be used as emergency
				shelters.
						(2)The provision of
				essential services, including services concerned with employment, health,
				education, family support services for homeless youth, alcohol or drug abuse
				prevention or treatment, or mental health treatment, if such essential services
				have not been provided by the local government during any part of the
				immediately preceding 12-month period, or the use of assistance under this
				subtitle would complement the provision of those essential services.
						(3)Maintenance,
				operation, insurance, provision of utilities, and provision of
				furnishings.
						(4)Housing relocation
				or stabilization services for individuals and families at risk of homelessness,
				including housing search, mediation or outreach to property owners, legal
				services, credit repair, providing security or utility deposits, short- or
				medium-term rental assistance, assistance with moving costs, or other
				activities that are effective at—
							(A)stabilizing
				individuals and families in their current housing; or
							(B)quickly moving
				such individuals and families to other housing before such individuals and
				families become homeless.
							;
				
			(5)by repealing
			 section 417 (42 U.S.C. 11377); and
			(6)by redesignating
			 section 418 as section 417.
			6.Homeless
			 assistance programSubtitle C
			 of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et
			 seq.) is amended—
			(1)by striking the
			 subtitle heading and inserting the following:
				
					CHomeless
				assistance
				program
					;
			(2)by striking
			 sections 421 through 424 (42 U.S.C. 11381 et seq.) and inserting the
			 following:
				
					421.PurposesThe purposes of this subtitle are—
						(1)to promote
				community-wide commitment to the goal of ending homelessness;
						(2)to provide funding
				for efforts by nonprofit providers and State and local governments to quickly
				rehouse homeless individuals and families while minimizing the trauma and
				dislocation caused to individuals, families, and communities by
				homelessness;
						(3)to promote access
				to, and effective utilization of, mainstream programs identified by the
				Government Accountability Office in the 2 reports described in section
				102(a)(5)(B) and programs funded with State or local resources; and
						(4)to optimize
				self-sufficiency among individuals and families experiencing
				homelessness.
						422.Community
				homeless assistance program
						(a)ProjectsThe
				Secretary shall award grants, on a competitive basis, and using the selection
				criteria described in section 427, to carry out eligible activities under this
				subtitle for projects that meet the program requirements under section 426,
				either by directly awarding funds to project sponsors or by awarding funds to
				unified funding agencies.
						(b)Notification of
				Funding AvailabilityThe Secretary shall release a Notification
				of Funding Availability for grants awarded under this subtitle for a fiscal
				year not later than 3 months after the date of enactment of the appropriate Act
				making appropriations for the Department of Housing and Urban Development for
				the fiscal year.
						(c)Applications
							(1)Submission to
				the SecretaryTo be eligible to receive a grant under subsection
				(a), a project sponsor or unified funding agency in a geographic area shall
				submit an application to the Secretary at such time and in such manner as the
				Secretary may require, and containing—
								(A)such information
				as the Secretary determines necessary—
									(i)to determine
				compliance with the program requirements and selection criteria under this
				subtitle; and
									(ii)to establish
				priorities for funding projects in the geographic area.
									(2)Announcement of
				awardsThe Secretary shall announce, within 4 months after the
				last date for the submission of applications described in this subsection for a
				fiscal year, the grants conditionally awarded under subsection (a) for that
				fiscal year.
							(d)Obligation,
				distribution, and utilization of funds
							(1)Requirements for
				obligation
								(A)In
				generalNot later than 9 months after the announcement referred
				to in subsection (c)(2), each recipient of a grant announced under such
				subsection shall, with respect to a project to be funded through such grant,
				meet, or cause the project sponsor to meet, all requirements for the obligation
				of funds for such project, including site control, matching funds, and
				environmental review requirements, except as provided in subparagraph
				(C).
								(B)Acquisition,
				rehabilitation, or constructionNot later than 15 months after
				the announcement referred to in subsection (c)(2), each recipient of a grant
				announced under such subsection seeking the obligation of funds for acquisition
				of housing, rehabilitation of housing, or construction of new housing for a
				grant announced under such subsection shall meet all requirements for the
				obligation of those funds, including site control, matching funds, and
				environmental review requirements.
								(C)ExtensionsAt
				the discretion of the Secretary, and in compelling circumstances, the Secretary
				may extend the date by which a recipient of a grant announced under subsection
				(c)(2) shall meet or cause a project sponsor to meet the requirements described
				in subparagraphs (A) and (B) if the Secretary determines that compliance with
				the requirements was delayed due to factors beyond the reasonable control of
				the recipient or project sponsor. Such factors may include difficulties in
				obtaining site control for a proposed project, completing the process of
				obtaining secure financing for the project, or completing the technical
				submission requirements for the project.
								(2)ObligationNot
				later than 45 days after a recipient meets or causes a project sponsor to meet
				the requirements described in paragraph (1), the Secretary shall obligate the
				funds for the grant involved.
							(3)DistributionA
				unified funding agency that receives funds through a grant under this
				section—
								(A)shall distribute
				the funds to project sponsors (in advance of expenditures by the project
				sponsors); and
								(B)shall distribute
				the appropriate portion of the funds to a project sponsor not later than 45
				days after receiving a request for such distribution from the project
				sponsor.
								(4)Expenditure of
				fundsThe Secretary may establish a date by which funds made
				available through a grant announced under subsection (c)(2) for a homeless
				assistance project shall be entirely expended by the recipient or project
				sponsors involved. The Secretary shall recapture the funds not expended by such
				date. The Secretary shall reallocate the funds for another homeless assistance
				and prevention project that meets the requirements of this subtitle to be
				carried out, if possible and appropriate, in the same geographic area as the
				area served through the original grant.
							(e)Renewal funding
				for unsuccessful applicantsThe Secretary may renew funding for a
				specific project previously funded under this subtitle that the Secretary
				determines meets the purposes of this subtitle, and was included as part of a
				total application that met the criteria of subsection (c), even if the
				application was not selected to receive grant assistance. The Secretary may
				renew the funding for a period of not more than 1 year, and under such
				conditions as the Secretary determines to be appropriate.
						(f)Considerations
				in determining renewal fundingWhen providing renewal funding for
				leasing or rental assistance for permanent housing, the Secretary shall take
				into account increases in the fair market rents for modest rental property in
				the geographic area.
						(g)More than 1
				application for a geographic areaIf more than 1 collaborative
				applicant applies for funds for a geographic area, the Secretary shall award
				funds to the collaborative applicant with the highest score based on the
				selection criteria set forth in section 427.
						423.Eligible
				activities
						(a)In
				generalThe Secretary may award grants to project sponsors under
				section 422 to carry out homeless assistance projects that consist of 1 or more
				of the following eligible activities:
							(1)Construction of
				new housing units to provide transitional or permanent housing to homeless
				individuals and families.
							(2)Acquisition or
				rehabilitation of a structure to provide supportive services or to provide
				transitional or permanent housing, other than emergency shelter, to homeless
				individuals and families.
							(3)Leasing of
				property, or portions of property, not owned by the recipient or project
				sponsor involved, for use in providing transitional or permanent housing to
				homeless individuals and families, or providing supportive services to homeless
				individuals and families.
							(4)Provision of
				rental assistance to provide transitional or permanent housing to homeless
				individuals and families. The rental assistance may include tenant-based or
				project-based rental assistance.
							(5)Payment of
				operating costs for housing units assisted under this subtitle.
							(6)Provision of
				supportive services to homeless individuals and families, or individuals and
				families who in the prior 6 months have been homeless but are currently
				residing in permanent housing.
							(7)Provision of
				rehousing services, including housing search, mediation or outreach to property
				owners, credit repair, providing security or utility deposits, rental
				assistance for a final month at a location, assistance with moving costs, or
				other activities that—
								(A)are effective at
				moving homeless individuals and families immediately into housing; or
								(B)may benefit
				individuals and families who in the prior 6 months have been homeless, but are
				currently residing in permanent housing.
								(8)In the case of a
				collaborative applicant that is a legal entity, performance of the duties
				described under section 402(e)(3).
							(9)Operation of,
				participation in, and ensuring consistent participation by project sponsors in,
				a community-wide homeless management information system.
							(10)In the case of a
				collaborative applicant that is a legal entity, payment of administrative costs
				related to meeting the requirements described in paragraphs (1) and (2) of
				section 402(e), for which the collaborative applicant may use not more than 3
				percent of the total funds made available in the geographic area under this
				subtitle for such costs, in addition to funds used under paragraph (10).
							(11)In the case of a
				collaborative applicant that is a unified funding agency under section 402(f),
				payment of administrative costs related to meeting the requirements of that
				section, for which the unified funding agency may use not more than 3 percent
				of the total funds made available in the geographic area under this subtitle
				for such costs, in addition to funds used under paragraph (10).
							(12)Payment of
				administrative costs to project sponsors, for which each project sponsor may
				use not more than 5 percent of the total funds made available to that project
				sponsor through this subtitle for such costs.
							(b)Minimum grant
				termsThe Secretary may impose minimum grant terms of up to 5
				years for new projects providing permanent housing.
						(c)Use
				restrictions
							(1)Acquisition,
				rehabilitation, and new constructionA project that consists of
				activities described in paragraph (1) or (2) of subsection (a) shall be
				operated for the purpose specified in the application submitted for the project
				under section 422 for not less than 15 years.
							(2)Other
				activitiesA project that consists of activities described in any
				of paragraphs (3) through (12) of subsection (a) shall be operated for the
				purpose specified in the application submitted for the project under section
				422 for the duration of the grant period involved.
							(3)ConversionIf
				the recipient or project sponsor carrying out a project that provides
				transitional or permanent housing submits a request to the collaborative
				applicant or unified funding agency involved to carry out instead a project for
				the direct benefit of low-income persons, and the collaborative applicant or
				unified funding agency determines that the initial project is no longer needed
				to provide transitional or permanent housing, the collaborative applicant or
				unified funding agency may recommend that the Secretary approve the project
				described in the request and authorize the recipient or project sponsor to
				carry out that project. If the collaborative applicant or unified funding
				agency is the recipient or project sponsor, it shall submit such a request
				directly to the Secretary who shall determine if the conversion of the project
				is appropriate.
							(d)Repayment of
				assistance and prevention of undue benefits
							(1)RepaymentIf
				a recipient (or a project sponsor receiving funds from the recipient) receives
				assistance under section 422 to carry out a project that consists of activities
				described in paragraph (1) or (2) of subsection (a) and the project ceases to
				provide transitional or permanent housing—
								(A)earlier than 10
				years after operation of the project begins, the Secretary shall require the
				recipient (or the project sponsor receiving funds from the recipient) to repay
				100 percent of the assistance; or
								(B)not earlier than
				10 years, but earlier than 15 years, after operation of the project begins, the
				Secretary shall require the recipient (or the project sponsor receiving funds
				from the recipient) to repay 20 percent of the assistance for each of the years
				in the 15-year period for which the project fails to provide that
				housing.
								(2)Prevention of
				undue benefitsExcept as provided in paragraph (3), if any
				property is used for a project that receives assistance under subsection (a)
				and consists of activities described in paragraph (1) or (2) of subsection (a),
				and the sale or other disposition of the property occurs before the expiration
				of the 15-year period beginning on the date that operation of the project
				begins, the recipient (or the project sponsor receiving funds from the
				recipient) who received the assistance shall comply with such terms and
				conditions as the Secretary may prescribe to prevent the recipient (or a
				project sponsor receiving funds from the recipient) from unduly benefitting
				from such sale or disposition.
							(3)ExceptionA
				recipient (or a project sponsor receiving funds from the recipient) shall not
				be required to make the repayments, and comply with the terms and conditions,
				required under paragraph (1) or (2) if—
								(A)the sale or
				disposition of the property used for the project results in the use of the
				property for the direct benefit of very low-income persons;
								(B)all of the
				proceeds of the sale or disposition are used to provide transitional or
				permanent housing meeting the requirements of this subtitle; or
								(C)there are no
				individuals and families in the geographic area who are homeless, in which case
				the project may serve individuals and families at risk of homelessness under
				section 1004.
								424.Flexibility
				incentives for high-performing communities
						(a)Designation as a
				high-performing community
							(1)In
				generalThe Secretary shall designate, on an annual basis, which
				collaborative applicants represent high-performing communities.
							(2)ConsiderationIn
				determining whether to designate a collaborative applicant as a high-performing
				community under paragraph (1), the Secretary shall establish criteria to ensure
				that the requirements described under paragraphs (1)(B) and (2)(B) of
				subsection (d) are measured by comparing homeless individuals and families
				under similar circumstances, in order to encourage projects in the geographic
				area to serve homeless individuals and families with more severe barriers to
				housing stability.
							(3)2-year phase
				inIn each of the first 2 years after the date of enactment of
				this section, the Secretary shall designate not more than 10 collaborative
				applicants as high-performing communities.
							(4)Excess of
				qualified applicantsIn the event that during the 2-year period
				described under paragraph (2) more than 10 collaborative applicants could
				qualify to be designated as high-performing communities, the Secretary shall
				designate the 10 that have, in the discretion of the Secretary, the best
				performance based on the criteria described under subsection (d).
							(5)Time limit on
				designationThe designation of any collaborative applicant as a
				high-performing community under this subsection shall be effective only for the
				year in which such designation is made. The Secretary, on an annual basis, may
				renew any such designation.
							(b)Application To
				be a high-performing community
							(1)In
				generalA collaborative applicant seeking designation as a
				high-performing community under subsection (a) shall submit an application to
				the Secretary at such time, and in such manner as the Secretary may
				require.
							(2)Content of
				applicationIn any application submitted under paragraph (1), a
				collaborative applicant shall include in such application—
								(A)a report showing
				how any money received under this subtitle in the preceding year was expended;
				and
								(B)information that
				such applicant can meet the requirements described under subsection (d).
								(3)Publication of
				applicationThe Secretary shall—
								(A)publish any report
				or information submitted in an application under this section in the geographic
				area represented by the collaborative applicant; and
								(B)seek comments from
				the public as to whether the collaborative applicant seeking designation as a
				high-performing community meets the requirements described under subsection
				(d).
								(c)Use of
				funds
							(1)By project
				sponsors in a high-performing communityFunds awarded under
				section 422(a) to a project sponsor who is located in a high-performing
				community may be used—
								(A)for any of the
				eligible activities described in section 423; or
								(B)for any of the
				eligible activities described in section 1003.
								(2)Community
				homelessness prevention funds
								(A)In
				generalFunds used for activities that are eligible under section
				1003 but not under section 423 shall be subject to—
									(i)the matching
				requirements of section 1008 rather than section 430; and
									(ii)the other program
				requirements of title X rather than of this subtitle.
									(B)Duty of
				SecretaryThe Secretary shall transfer any funds awarded under
				section 422(a) for activities that are eligible under section 1003 but not
				under section 423 from the account for this subtitle to the account for title
				X.
								(d)Definition of
				high-performing communityFor purposes of this section, the term
				high-performing community means a geographic area that
				demonstrates through reliable data that all of the following 4 requirements are
				met for that geographic area:
							(1)The mean length of
				episodes of homelessness for that geographic area—
								(A)is less than 20
				days; or
								(B)for individuals
				and families in similar circumstances in the preceding year was at least 10
				percent less than in the year before.
								(2)Of individuals and
				families—
								(A)who leave
				homelessness, less than 5 percent of such individuals and families become
				homeless again at any time within the next 2 years; or
								(B)in similar
				circumstances who leave homelessness, the percentage of such individuals and
				families who become homeless again within the next 2 years has decreased by at
				least 1/5 within the preceding year.
								(3)The communities
				that compose the geographic area have—
								(A)actively
				encouraged homeless individuals and families to participate in homeless
				assistance services available in that geographic area; and
								(B)included each
				homeless individual or family who sought homeless assistance services in the
				data system used by that community for determining compliance with this
				subsection.
								(4)If recipients in
				the geographic area have used funding awarded under section 422(a) for eligible
				activities described under section 1003 in previous years based on the
				authority granted under subsection (c), that such activities were effective at
				reducing the number of individuals and families who became homeless in that
				community.
							(e)Cooperation
				among entitiesA collaborative applicant designated as a
				high-performing community under this section shall cooperate with the Secretary
				in distributing information about successful efforts within the geographic area
				represented by the collaborative applicant to reduce
				homelessness.
						
				;
			(3)in section 426 (42
			 U.S.C. 11386)—
				(A)by striking
			 subsection (a) and inserting the following:
					
						(a)Site
				controlThe Secretary shall require that each application include
				reasonable assurances that the applicant will own or have control of a site for
				the proposed project not later than the expiration of the 12-month period
				beginning upon notification of an award for grant assistance, unless the
				application proposes providing supportive housing assistance under section
				423(a)(3) or housing that will eventually be owned or controlled by the
				families and individuals served. An applicant may obtain ownership or control
				of a suitable site different from the site specified in the application. If any
				recipient (or project sponsor receiving funds from the recipient) fails to
				obtain ownership or control of the site within 12 months after notification of
				an award for grant assistance, the grant shall be recaptured and reallocated
				under this
				subtitle.
						;
				(B)by striking
			 subsection (b) and inserting the following:
					
						(b)Required
				agreementsThe Secretary may not provide assistance for a
				proposed project under this subtitle unless the collaborative applicant
				involved agrees—
							(1)to ensure the
				operation of the project in accordance with the provisions of this
				subtitle;
							(2)to monitor and
				report to the Secretary the progress of the project;
							(3)to ensure, to the
				maximum extent practicable, that individuals and families experiencing
				homelessness are involved, through employment, provision of volunteer services,
				or otherwise, in constructing, rehabilitating, maintaining, and operating
				facilities for the project and in providing supportive services for the
				project;
							(4)to require
				certification from all project sponsors that—
								(A)they will maintain
				the confidentiality of records pertaining to any individual or family provided
				family violence prevention or treatment services through the project;
								(B)that the address
				or location of any family violence shelter project assisted under this subtitle
				will not be made public, except with written authorization of the person
				responsible for the operation of such project;
								(C)they will
				establish policies and practices that are consistent with, and do not restrict
				the exercise of rights provided by, subtitle B of title VII, and other laws
				relating to the provision of educational and related services to individuals
				and families experiencing homelessness;
								(D)they will provide
				data and reports as required by the Secretary pursuant to the Act; and
								(E)if the project
				includes the provision of permanent housing to people with disabilities, the
				housing will be provided for not more than—
									(i)8 such persons in
				a single structure or contiguous structures;
									(ii)16 such persons,
				but only if not more than 20 percent of the units in a structure are designated
				for such persons; or
									(iii)more than 16
				such persons if the applicant demonstrates that local market conditions dictate
				the development of a large project and such development will achieve the
				neighborhood integration objectives of the program within the context of the
				affected community;
									(5)if a collaborative
				applicant is a unified funding agency under section 402(f) and receives funds
				under subtitle C to carry out the payment of administrative costs described in
				section 423(a)(7), to establish such fiscal control and fund accounting
				procedures as may be necessary to assure the proper disbursal of, and
				accounting for, such funds in order to ensure that all financial transactions
				carried out with such funds are conducted, and records maintained, in
				accordance with generally accepted accounting principles;
							(6)to monitor and
				report to the Secretary the provision of matching funds as required by section
				430; and
							(7)to comply with
				such other terms and conditions as the Secretary may establish to carry out
				this subtitle in an effective and efficient
				manner.
							;
				(C)by redesignating
			 subsection (d) as subsection (c);
				(D)in subsection (c)
			 (as redesignated in subparagraph (C)), in the first sentence, by striking
			 recipient and inserting recipient or project
			 sponsor;
				(E)by striking
			 subsection (e);
				(F)by redesignating
			 subsections (f), (g), and (h), as subsections (d), (e), and (f),
			 respectively;
				(G)in subsection (e)
			 (as redesignated in subparagraph (F)), in the first sentence, by striking
			 recipient each place it appears and inserting recipient
			 or project sponsor;
				(H)by striking
			 subsection (i); and
				(I)by redesignating
			 subsection (j) as subsection (g);
				(4)by repealing
			 section 429 (42 U.S.C. 11389);
			(5)by redesignating
			 sections 427 and 428 (42 U.S.C. 11387, 11388) as sections 431 and 432,
			 respectively; and
			(6)by inserting after
			 section 426 the following:
				
					427.Selection
				criteria
						(a)In
				generalThe Secretary shall
				award funds to recipients by a national competition between geographic areas
				based on criteria established by the Secretary.
						(b)Required
				criteria
							(1)In
				generalThe criteria
				established under subsection (a) shall include—
								(A)the previous
				performance of the recipient regarding homelessness, measured by criteria that
				shall be announced by the Secretary, that shall take into account barriers
				faced by individual homeless people, and that shall include—
									(i)the length of time
				individuals and families remain homeless;
									(ii)the extent to
				which individuals and families who leave homelessness experience additional
				spells of homelessness;
									(iii)the thoroughness
				of grantees in the geographic area in reaching all homeless individuals and
				families;
									(iv)overall reduction
				in the number of homeless individuals and families;
									(v)jobs and income
				growth for homeless individuals and families;
									(vi)success at
				reducing the number of individuals and families who become homeless; and
									(vii)other
				accomplishments by the recipient related to reducing homelessness;
									(B)the plan of the
				recipient, which shall describe—
									(i)how the number of
				individuals and families who become homeless will be reduced in the
				community;
									(ii)how the length of
				time that individuals and families remain homeless will be reduced; and
									(iii)the extent to
				which the recipient will—
										(I)address the needs
				of all relevant subpopulations, including—
											(aa)individuals with
				serious mental illness, addiction disorders, HIV/AIDS and other prevalent
				disabilities;
											(bb)families with
				children;
											(cc)unaccompanied
				youth;
											(dd)veterans;
				and
											(ee)other
				subpopulations with a risk of becoming homeless;
											(II)incorporate all
				necessary strategies for reducing homelessness, including the interventions
				referred to in section 428(d);
										(III)set quantifiable
				performance measures;
										(IV)set timelines for
				completion of specific tasks;
										(V)identify specific
				funding sources for planned activities;
										(VI)identify an
				individual or body responsible for overseeing implementation of specific
				strategies;
										(VII)include a review
				of local policies and practices relating to discharge planning from
				institutions, access to benefits and services from mainstream government
				programs, and zoning and land use, to determine whether such local policies and
				practices aggravate or ameliorate homelessness in the geographic area;
										(VIII)include
				interventions that will help reunify families that have been split up as a
				result of homelessness; and
										(IX)incorporate the
				findings and recommendations of the most recently completed annual assessments,
				conducted pursuant to section 2034 of title 38, United States Code, of the
				Department of Veterans Affairs medical centers or regional benefits offices
				whose service areas include the geographic area of the recipient;
										(C)the methodology of
				the recipient used to determine the priority for funding local projects under
				section 422(c)(1), including the extent to which the priority-setting
				process—
									(i)uses periodically
				collected information and analysis to determine the extent to which each
				project has resulted in rapid return to permanent housing for those served by
				the project, taking into account the severity of barriers faced by the people
				the project serves;
									(ii)includes
				evaluations obtained directly from the individuals and families served by the
				project;
									(iii)evaluates
				whether the population served by the project matches the priority population
				for that project;
									(iv)is based on
				objective criteria that have been publicly announced by the recipient;
									(v)is open to
				proposals from entities that have not previously received funds under this
				subtitle; and
									(vi)avoids conflicts
				of interest in the decision-making of the recipient;
									(D)the extent to
				which the recipient has a comprehensive understanding of the extent and nature
				of homelessness in the geographic area and efforts needed to combat the problem
				of homelessness in the geographic area;
								(E)the need for the
				types of projects proposed in the geographic area to be served and the extent
				to which the prioritized programs of the recipient meet such unmet
				needs;
								(F)the extent to
				which the amount of assistance to be provided under this subtitle to the
				recipient will be supplemented with resources from other public and private
				sources, including mainstream programs identified by the Government
				Accountability Office in the 2 reports described in section
				102(a)(5)(B);
								(G)demonstrated
				coordination by the recipient with the other Federal, State, local, private,
				and other entities serving individuals and families experiencing homelessness
				and at risk of homelessness in the planning and operation of projects, to the
				extent practicable;
								(H)the degree to
				which homeless individuals and families in the geographic area, including
				members of all relevant subpopulations listed in subparagraph (B)(III)(I), are
				able to access—
									(i)public benefits
				and services for which they are eligible, besides the services funded under
				this subtitle, including public schools; and
									(ii)the benefits and
				services provided by the Department of Veterans Affairs;
									(I)the extent to
				which the opinions and views of the full range of people in the geographic area
				are considered, including—
									(i)homeless
				individuals and families, individuals and families at risk of homelessness, and
				individuals and families who have experienced homelessness;
									(ii)individuals
				associated with community-based organizations that serve homeless individuals
				and families and individuals and families at risk of homelessness;
									(iii)persons who act
				as advocates for the diverse subpopulations of individuals and families
				experiencing or at risk of homelessness;
									(iv)relatives of
				individuals and families experiencing or at risk of homelessness;
									(v)Federal, State,
				and local government agency officials, particularly those officials responsible
				for administering funding under programs targeted for individuals and families
				experiencing homelessness, and other programs for which individuals and
				families experiencing homelessness are eligible, including mainstream programs
				identified by the Government Accountability Office in the 2 reports described
				in section 102(a)(5)(B);
									(vi)local educational
				agency liaisons designated under section 722(g)(1)(J)(ii), or their
				designees;
									(vii)members of the
				business community;
									(viii)members of
				neighborhood advocacy organizations; and
									(ix)members of
				philanthropic organizations that contribute to preventing and ending
				homelessness in the geographic area of the collaborative applicant; and
									(J)such other factors
				as the Secretary determines to be appropriate to carry out this subtitle in an
				effective and efficient manner.
								(2)Additional
				criteriaIn addition to the criteria required under paragraph
				(1), the criteria established under subsection (a) shall also include the need
				within the geographic area for homeless services, determined as follows and
				under the following conditions:
								(A)NoticeThe
				Secretary shall inform each collaborative applicant, at a time concurrent with
				the release of the Notice of Funding Availability for grants under section
				422(b), of the pro rata estimated need amount under this subtitle for the
				geographic area represented by the collaborative applicant.
								(B)Amount
									(i)BasisThe
				estimated need amount under subparagraph (A) shall be based on a percentage of
				the total funds available, or estimated to be available, to carry out this
				subtitle for any fiscal year that is equal to the percentage of the total
				amount available for section 106 of the Housing and Community Development Act
				of 1974 (42 U.S.C. 5306) for the prior fiscal year that—
										(I)was allocated to
				all metropolitan cities and urban counties within the geographic area
				represented by the collaborative applicant; or
										(II)would have been
				distributed to all counties within such geographic area that are not urban
				counties, if the 30 percent portion of the allocation to the State involved (as
				described in subsection (d)(1) of that section 106) for that year had been
				distributed among the counties that are not urban counties in the State in
				accordance with the formula specified in that subsection (with references in
				that subsection to nonentitlement areas considered to be references to those
				counties).
										(ii)RuleIn
				computing the estimated need amount under subparagraph (A), the Secretary shall
				adjust the estimated need amount determined pursuant to clause (i) to ensure
				that—
										(I)75 percent of the
				total funds available, or estimated to be available, to carry out this subtitle
				for any fiscal year are allocated to the metropolitan cities and urban counties
				that received a direct allocation of funds under section 413 for the prior
				fiscal year; and
										(II)25 percent of the
				total funds available, or estimated to be available, to carry out this subtitle
				for any fiscal year are allocated—
											(aa)to the
				metropolitan cities and urban counties that did not receive a direct allocation
				of funds under section 413 for the prior fiscal year; and
											(bb)to counties that
				are not urban counties.
											(iii)Combinations
				or consortiaFor a collaborative applicant that represents a
				combination or consortium of cities or counties, the estimated need amount
				shall be the sum of the estimated need amounts for the cities or counties
				represented by the collaborative applicant.
									(iv)Authority of
				SecretaryThe Secretary may increase the estimated need amount
				for a geographic area if necessary to provide 1 year of renewal funding for all
				expiring contracts entered into under this subtitle for the geographic
				area.
									428.Allocation
				amounts and incentives for specific eligible activities
						(a)Minimum
				allocation for permanent housing for homeless individuals and families with
				disabilities
							(1)In
				generalFrom the amounts made available to carry out this
				subtitle for a fiscal year, a portion equal to not less than 30 percent of the
				sums made available to carry out subtitle B and this subtitle for that fiscal
				year shall be used for permanent housing for homeless individuals with
				disabilities and homeless families that include such an individual who is an
				adult.
							(2)CalculationIn
				calculating the portion of the amount described in paragraph (1) that is used
				for activities that are described in paragraph (1), the Secretary shall not
				count funds made available to renew contracts for existing projects under
				section 429.
							(3)AdjustmentThe
				30 percent figure in paragraph (1) shall be reduced proportionately based on
				need under section 427(b)(2) in geographic areas for which subsection (e)
				applies in regard to subsection (d)(2)(A).
							(4)SuspensionThe
				requirement established in paragraph (1) shall be suspended for any year in
				which available funding for grants under this subtitle would not be sufficient
				to renew for 1 year existing grants that would otherwise be funded under this
				subtitle.
							(5)TerminationThe
				requirement established in paragraph (1) shall terminate upon a finding by the
				Secretary that since the beginning of 2001 at least 150,000 new units of
				permanent housing for homeless individuals and families with disabilities have
				been funded under this subtitle.
							(b)Minimum
				allocation for permanent housing for homeless families with
				childrenFrom the amounts made available to carry out this
				subtitle for a fiscal year, a portion equal to not less than 10 percent of the
				sums made available to carry out subtitle B and this subtitle for that fiscal
				year shall be used to provide or secure permanent housing for homeless families
				with children.
						(c)Funding for
				acquisition, construction, and rehabilitation of permanent or transitional
				housingNothing in this subtitle shall be construed to establish
				a limit on the amount of funding that an applicant may request under this
				subtitle for acquisition, construction, or rehabilitation activities for the
				development of permanent housing or transitional housing.
						(d)Incentives for
				proven strategies
							(1)In
				generalThe Secretary shall provide bonuses or other incentives
				to geographic areas for using funding under this subtitle for activities that
				have been proven to be effective at reducing homelessness generally or reducing
				homelessness for a specific subpopulation.
							(2)Rule of
				constructionFor purposes of this subsection, activities that
				have been proven to be effective at reducing homelessness generally or reducing
				homelessness for a specific subpopulation includes—
								(A)permanent
				supportive housing for chronically homeless individuals and families;
								(B)for homeless
				families, rapid rehousing services, short-term flexible subsidies to overcome
				barriers to rehousing, support services concentrating on improving incomes to
				pay rent, coupled with performance measures emphasizing rapid and permanent
				rehousing and with leveraging funding from mainstream family service systems
				such as Temporary Assistance for Needy Families and Child Welfare services;
				and
								(C)any other activity
				determined by the Secretary, based on research and after notice and comment to
				the public, to have been proven effective at reducing homelessness generally or
				reducing homelessness for a specific subpopulation.
								(e)Incentives for
				successful implementation of proven strategies
							(1)In
				generalIf any geographic area demonstrates that it has fully
				implemented any of the activities described in subsection (d) for all homeless
				individuals and families or for all members of subpopulations for whom such
				activities are targeted, that geographic area shall receive the bonus or
				incentive provided under subsection (d), but may use such bonus or incentive
				for any eligible activity under either section 423 or section 1003 for homeless
				people generally or for the relevant subpopulation.
							(2)Use of
				fundsBonus or incentive funds awarded under this subsection that
				are used for activities that are eligible under section 1003 but not under
				section 423 shall be subject to—
								(A)the matching
				requirements of section 1008 rather than section 430; and
								(B)the other program
				requirements of title X rather than of this subtitle.
								(3)Duty of
				SecretaryThe Secretary shall transfer any bonus or incentive
				funds awarded under this subsection for activities that are eligible under
				section 1003 but not under section 423 from the account for this subtitle to
				the account for title X.
							429.Renewal funding
				and terms of assistance for permanent housing
						(a)In
				generalOf the total amount available in the account or accounts
				designated for appropriations for use in connection with section 8 of the
				United States Housing Act of 1937 (42 U.S.C. 1437f), the Secretary shall use
				such sums as may be necessary for the purpose of renewing expiring contracts
				for leasing, rental assistance, or operating costs for permanent
				housing.
						(b)RenewalsThe
				sums made available under subsection (a) shall be available for the renewal of
				contracts for a 1-year term for rental assistance and housing operation costs
				associated with permanent housing projects funded under this subtitle, or under
				subtitle C or F (as in effect on the day before the date of enactment of the
				Community Partnership to End Homelessness Act
				of 2007). The Secretary shall determine whether to renew a
				contract for such a permanent housing project on the basis of certification by
				the collaborative applicant for the geographic area that—
							(1)there is a
				demonstrated need for the project; and
							(2)the project
				complies with program requirements and appropriate standards of housing quality
				and habitability, as determined by the Secretary.
							(c)ConstructionNothing
				in this section shall be construed as prohibiting the Secretary from renewing
				contracts under this subtitle in accordance with criteria set forth in a
				provision of this subtitle other than this section.
						430.Matching
				funding
						(a)In
				generalA collaborative applicant in a geographic area in which
				funds are awarded under this subtitle shall specify contributions that shall be
				made available in the geographic area in an amount equal to not less than 25
				percent of the funds provided to recipients in the geographic area.
						(b)Limitations on
				in-kind matchThe cash value of services provided to the
				residents or clients of a project sponsor by an entity other than the project
				sponsor may count toward the contributions in subsection (a) only when
				documented by a memorandum of understanding between the project sponsor and the
				other entity that such services will be provided.
						(c)Countable
				activities– The contributions required under subsection (a) may
				consist of—
							(1)funding for any
				eligible activity described under section 423; and
							(2)subject to
				subsection (b), in-kind provision of services of any eligible activity
				described under section
				423.
							.
			7.Rural housing
			 stability assistanceSubtitle
			 D of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11408 et
			 seq.), as redesignated by section 9, is amended—
			(1)by striking the
			 subtitle heading and inserting the following:
				
					DRural housing
				stability assistance program
					;
				and
			(2)in section
			 491—
				(A)by striking the
			 section heading and inserting Rural housing stability grant
			 program.;
				(B)in subsection
			 (a)—
					(i)by striking
			 rural homelessness grant program and inserting rural
			 housing stability grant program;
					(ii)by inserting
			 in lieu of grants under subtitle C and title X after
			 eligible organizations; and
					(iii)by striking
			 paragraphs (1), (2), and (3), and inserting the following:
						
							(1)rehousing or
				improving the housing situations of individuals and families who are homeless
				or in the worst housing situations in the geographic area;
							(2)stabilizing the
				housing of individuals and families who are in imminent danger of losing
				housing; and
							(3)improving the
				ability of the lowest-income residents of the community to afford stable
				housing.
							;
					(C)in subsection
			 (b)(1)—
					(i)by redesignating
			 subparagraphs (E), (F), and (G) as subparagraphs (I), (J), and (K),
			 respectively; and
					(ii)by striking
			 subparagraph (D) and inserting the following:
						
							(D)construction of
				new housing units to provide transitional or permanent housing to homeless
				individuals and families;
							(E)acquisition or
				rehabilitation of a structure to provide supportive services or to provide
				transitional or permanent housing, other than emergency shelter, to homeless
				individuals and families;
							(F)leasing of
				property, or portions of property, not owned by the recipient or project
				sponsor involved, for use in providing transitional or permanent housing to
				homeless individuals and families, or providing supportive services to homeless
				individuals and families;
							(G)provision of
				rental assistance to provide transitional or permanent housing to homeless
				individuals and families, such rental assistance may include tenant-based or
				project-based rental assistance;
							(H)payment of
				operating costs for housing units assisted under this
				title;
							;
				
					(D)in subsection
			 (b)(2), by striking appropriated and inserting
			 transferred;
				(E)in subsection
			 (c)—
					(i)in paragraph
			 (1)(A), by striking appropriated and inserting
			 transferred; and
					(ii)in paragraph (3),
			 by striking appropriated and inserting
			 transferred;
					(F)in subsection
			 (d)—
					(i)in paragraph (5),
			 by striking ; and and inserting a semicolon;
					(ii)in paragraph
			 (6)—
						(I)by striking
			 an agreement and all that follows through
			 families and inserting the following: a description of
			 how individuals and families who are homeless or who have the lowest incomes in
			 the community will be involved by the organization; and
						(II)by striking the
			 period at the end, and inserting a semicolon; and
						(iii)by adding at the
			 end the following:
						
							(7)a description of
				consultations that took place within the community to ascertain the most
				important uses for funding under this section, including the involvement of
				potential beneficiaries of the project; and
							(8)a description of
				the extent and nature of homelessness and of the worst housing situations in
				the
				community.
							;
					(G)by striking
			 subsections (f) and (g) and inserting the following:
					
						(f)Matching
				funding
							(1)In
				generalAn organization eligible to receive a grant under
				subsection (a) shall specify matching contributions that shall be made
				available in an amount equal to not less than 25 percent of the funds provided
				for the project or activity.
							(2)Limitations on
				in-kind matchThe cash value of services provided to the
				beneficiaries or clients of an eligible organization by an entity other than
				the organization may count toward the contributions in paragraph (1) only when
				documented by a memorandum of understanding between the organization and the
				other entity that such services will be provided.
							(3)Countable
				activitiesThe contributions required under paragraph (1) may
				consist of—
								(A)funding for any
				eligible activity described under subsection (b); and
								(B)subject to
				paragraph (2), in-kind provision of services of any eligible activity described
				under subsection (b).
								(g)Selection
				criteriaThe Secretary shall establish criteria for selecting
				recipients of grants under subsection (a), including—
							(1)the participation
				of potential beneficiaries of the project in assessing the need for, and
				importance of, the project in the community;
							(2)the degree to
				which the project addresses the most harmful housing situations present in the
				community;
							(3)the degree of
				collaboration with others in the community to meet the goals described in
				subsection (a);
							(4)the performance of
				the organization in improving housing situations, taking account of the
				severity of barriers of individuals and families served by the
				organization;
							(5)for organizations
				that have previously received funding under this section, the extent of
				improvement in homelessness and the worst housing situations in the community
				since such funding began;
							(6)the need for such
				funds, as determined by the formula established under section 427(b)(2);
				and
							(7)any other relevant
				criteria as determined by the
				Secretary.
							;
				(H)in subsection
			 (h)—
					(i)in paragraph
			 (1)(A), by striking providing housing and other assistance to homeless
			 persons and inserting meeting the goals described in subsection
			 (a);
					(ii)in paragraph
			 (1)(B), by inserting in the worst housing situations after
			 homelessness; and
					(iii)in paragraph
			 (2), by inserting in the worst housing situations after
			 homelessness;
					(I)in subsection
			 (k)(1), by striking rural homelessness grant program and
			 inserting rural housing stability grant program;
				(J)in subsection
			 (l)—
					(i)by striking the
			 subsection heading and inserting Program funding.—; and
					(ii)by striking
			 paragraph (1) and inserting the following:
						
							(1)In
				generalThe Secretary shall determine the total amount of funding
				attributable under both section 427(b)(2) and section 1003(h) to meet the needs
				of any geographic area in the Nation that applies for funding under this
				section. The Secretary shall transfer any amounts determined under this
				subsection from the Community Homeless Assistance Program and the grant program
				under section 1002 and consolidate such transferred amounts for grants under
				this section.
							;
				and
					(K)by adding at the
			 end the following:
					
						(m)Division of
				funds
							(1)Agreement among
				geographic areasIf the Secretary receives an application or
				applications to provide services in a geographic area under this subtitle, and
				also under subtitle C and title X, the Secretary shall consult with all
				applicants from the geographic area to determine whether all agree to proceed
				under either this subtitle or under subtitle C and title X.
							(2)Default if no
				agreementIf no agreement is reached under paragraph (1), the
				Secretary shall proceed under this subtitle, or under subtitle C and title X,
				depending on which results in the largest total grant funding to the geographic
				area.
							.
				8.Funds to prevent
			 homelessness and stabilize housing for precariously housed individuals and
			 familiesThe McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11301 et seq.) is amended by inserting after
			 title IX the following:
			
				XPreventing
				homelessness and stabilizing housing for precariously housed individuals and
				families
					1001.PurposesThe purposes of this title are—
						(1)to assist local
				communities to stabilize the housing of individuals and families who are most
				at risk of homelessness; and
						(2)to improve the
				ability of publicly funded institutions to avoid homelessness among individuals
				and families leaving the institutions.
						1002.Community
				homelessness prevention and housing stability
						(a)ProjectsThe
				Secretary shall award grants to recipients, on a competitive basis using the
				selection criteria described in section 1006, to carry out eligible activities
				under this title, for projects that meet the program requirements established
				under section 1005.
						(b)Notification of
				funding availabilityThe Secretary shall release a Notification
				of Funding Availability for grants awarded under this title for a fiscal year
				not later than 3 months after the date of enactment of the appropriate Act
				making appropriations for the Department of Housing and Urban Development for
				the fiscal year.
						(c)Collaborative
				applicant
							(1)In
				generalA collaborative applicant, as such term is defined in
				section 401, shall for purposes of this title have the same responsibilities as
				set forth under section 402.
							(2)Dual role
				encouragedThe Secretary shall encourage the same entity which
				serves as a collaborative applicant for purposes of subtitle C of title IV to
				serve as a collaborative applicant for purposes of this title.
							(d)Applications
							(1)Submission to
				the secretaryA collaborative applicant shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require, and containing such information as the Secretary determines
				necessary to determine if the applicant is in compliance with—
								(A)program
				requirements established under section 1005;
								(B)the selection
				criteria described in section 1006; and
								(C)the priorities for
				funding projects in the geographic area under this title.
								(2)Coordination
				with community homeless assistance programThe Secretary shall,
				to the maximum extent feasible, coordinate the application process under this
				section with the application processes for programs under subtitles B and C of
				title IV.
							(3)Announcement of
				awardsThe Secretary shall announce, within 4 months after the
				last date for the submission of applications described in this subsection for a
				fiscal year, the grants conditionally awarded under subsection (a) for that
				fiscal year.
							(e)Renewal funding
				for unsuccessful applicantsThe Secretary may renew funding for a
				specific project previously funded under this title that the Secretary
				determines is effective at preventing homelessness, and was included as part of
				a total application that met the criteria of subsection (d)(1), even if the
				application was not selected to receive grant assistance. The Secretary may
				renew the funding for a period of not more than 1 year, and under such
				conditions as the Secretary determines to be appropriate.
						(f)More than 1
				application for a geographic areaIf more than 1 collaborative
				applicant applies for funds for a geographic area, the Secretary shall award
				funds to the collaborative applicant with the highest score based on the
				selection criteria set forth in section 1006.
						1003.Eligible
				activitiesThe Secretary may
				award grants to qualified recipients under section 1002 to carry out homeless
				prevention projects that consist of 1 or more of the following eligible
				activities:
						(1)Leasing of
				property, or portions of property, not owned by the recipient involved, for use
				in providing short-term or medium-term housing to people at risk of
				homelessness, or providing supportive services to people at risk of
				homelessness.
						(2)Provision of
				rental assistance to provide short-term or medium-term housing to people at
				risk of homelessness. The rental assistance may include tenant-based or
				project-based rental assistance.
						(3)Payment of
				operating costs for housing units assisted under this title.
						(4)Supportive
				services for people at risk of homelessness.
						(5)Housing relocation
				or stabilization services, including housing search, mediation or outreach to
				property owners, legal services, credit repair, providing security or utility
				deposits, rental assistance for a final month at a location, assistance with
				moving costs, or other activities that are effective at stabilizing individuals
				and families in their current housing or quickly moving them to other
				housing.
						(6)In the case of a
				collaborative applicant that is a legal entity payment of administrative costs
				related to meeting the requirements of section 1002(c), for which the
				collaborative applicant may use not more than 3 percent of the total funds made
				available in the geographic area under this subtitle.
						(7)In the case of a
				collaborative applicant that is a unified funding agency, as such term is
				defined under section 402, payment of administrative costs related to meeting
				the requirements of serving as such an agency, for which the collaborative
				applicant may use not more than 3 percent of the total funds made available in
				the geographic area under this title.
						1004.Eligible
				clients for funded projects
						(a)Rule of
				constructionFor purposes of
				this title, individuals and families at risk of homelessness
				means individuals and families who meet all of the following criteria:
							(1)Have incomes below
				20 percent of the median for the geographic area, adjusted for household
				size.
							(2)Have moved
				frequently due to economic reasons, are living in the home of another due to
				economic hardship, have been notified that their right to occupy their current
				housing or living situation will be terminated, live in severely overcrowded
				housing, or otherwise live in housing that has characteristics associated with
				instability and increased risk of homelessness as determined by the
				Secretary.
							(3)Have insufficient
				resources immediately available to attain housing stability.
							(b)Waiver
				authorityThe Secretary my waive any of the criteria described in
				subsection (a) in a geographic area upon a finding that all individuals and
				families who meet such criteria in the geographic area will be served under
				this title, and that individuals and families in the geographic area who do not
				meet the criteria described in subsection (a) remain at risk of
				homelessness.
						1005.Program
				requirementsThe program
				requirements set forth under section 426 shall apply to projects funded under
				this title.
					1006.Selection
				criteria
						(a)In
				generalThe Secretary shall
				award funds to recipients by a national competition based on criteria
				established by the Secretary.
						(b)Required
				criteriaThe criteria
				established under subsection (a) shall include—
							(1)the previous
				performance of the recipient regarding stabilizing housing and preventing
				homelessness, measured by criteria that shall be announced by the Secretary,
				that shall take into account barriers faced by individuals and families at risk
				of homelessness;
							(2)the plan of the
				recipient, which shall describe—
								(A)how the number of
				individuals and families who become homeless will be reduced in the community;
				and
								(B)how the length of
				time that individuals and families remain homeless will be reduced;
								(3)all of the
				criteria established under section 427(b)(1)(B)(iii);
							(4)the methodology
				used by the recipient to determine the priority for funding local projects
				under section 1002(d)(1), including use of the same methodology used in section
				427(b)(1)(C);
							(5)the degree to
				which services are to be provided by the recipient to those individuals and
				families most at risk of homelessness; and
							(6)all of the
				criteria established under—
								(A)subparagraphs (D)
				through (J) of subsection (b)(1) of section 427; and
								(B)subsection (b)(2)
				of section 427.
								1007.Eligible grant
				recipientsThe Secretary may
				make grants under this title to States, local governments, or nonprofit
				corporations.
					1008.Matching
				requirement
						(a)In
				generalA collaborative applicant in a geographic area in which
				funds are awarded under this title shall specify contributions that shall be
				made available in that geographic area, in an amount equal to not less than 25
				percent of the Federal funds provided under the grant, except that when
				services are provided to individuals and families who are or were within the
				past 2 years residents of institutions or systems of care funded, in whole or
				in part, by State or local government, including prison, jail, child welfare,
				and hospitals (including mental hospitals), for periods exceeding 2 years, then
				the collaborative applicant shall specify contributions that shall be made
				available in an amount equal to not less than 60 percent of the Federal funds
				provided under the grant.
						(b)Limitations on
				in-kind matchThe cash value of services provided to the
				residents or clients of a recipient of a grant under this title by an entity
				other than the recipient may count toward the contributions in subsection (a)
				only when documented by a memorandum of understanding between the recipient and
				the other entity that such services will be provided.
						(c)Countable
				activities– The contributions required under subsection (a) may
				consist of—
							(1)funding for any
				eligible activity described under section 423 or section 1003; and
							(2)subject to
				subsection (b), in-kind provision of services of any eligible activity
				described under section 423 or section 1003.
							1009.RegulationsThe Secretary shall promulgate regulations
				to carry out this title.
					1010.Report to
				CongressNot later than 1 year
				after the date of enactment of the Community
				Partnership to End Homelessness Act of 2007, the Secretary shall
				report to Congress on the accomplishments of the program in this title.
					1011.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $250,000,000 for fiscal
				year 2008, and such sums as may be necessary for fiscal years 2009, 2010, 2011,
				and
				2012.
					.
		9.Repeals and
			 conforming amendments
			(a)RepealsSubtitles
			 D, E, and F of title IV of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11391 et seq., 11401 et seq., and 11403 et seq.) are repealed.
			(b)Conforming
			 amendmentSubtitle G of title IV of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11408 et seq.) is amended by redesignating subtitle G
			 as subtitle D.
			10.Effective
			 dateThis Act shall take
			 effect 6 months after the date of enactment of this Act.
		
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Community Partnership to End
			 Homelessness Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purpose.
					Sec. 3. General definition of homeless
				individual.
					Sec. 4. United States Interagency Council on
				Homelessness.
					Sec. 5. Housing assistance general
				provisions.
					Sec. 6. Emergency solutions grants
				program.
					Sec. 7. Homeless assistance
				program.
					Sec. 8. Rural housing stability
				assistance.
					Sec. 9. Research.
					Sec. 10. Repeals and conforming
				amendments.
					Sec. 11. Special assistant for veterans affairs
				in office of Secretary of Housing and Urban Development.
					Sec. 12. Effective date.
				
			2.Findings and
			 purposeSection 102 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301) is amended to read as
			 follows:
			
				102.Findings and
				purpose
					(a)FindingsCongress
				finds that—
						(1)the United States faces a
				crisis of individuals and families who lack basic affordable housing and
				appropriate shelter;
						(2)assistance from the
				Federal Government is an important factor in the success of efforts by State
				and local governments and the private sector to address the problem of
				homelessness in a comprehensive manner;
						(3)there are several Federal
				Government programs to assist persons experiencing homelessness, including
				programs for individuals with disabilities, veterans, children, and
				youth;
						(4)homeless assistance
				programs must be evaluated on the basis of their effectiveness in reducing
				homelessness, transitioning individuals and families to permanent housing and
				stability, and optimizing their self-sufficiency;
						(5)States and units of
				general local government receiving Federal block grant and other Federal grant
				funds must be evaluated on the basis of their effectiveness in—
							(A)implementing plans to
				appropriately discharge individuals to and from mainstream service systems;
				and
							(B)reducing barriers to
				participation in mainstream programs, as identified in—
								(i)a report by the
				Government Accountability Office entitled Homelessness: Coordination and
				Evaluation of Programs Are Essential, issued February 26, 1999;
				or
								(ii)a report by the
				Government Accountability Office entitled Homelessness: Barriers to
				Using Mainstream Programs, issued July 6, 2000;
								(6)an effective plan for
				reducing homelessness should provide a comprehensive housing system (including
				permanent housing and, as needed, transitional housing) that recognizes that,
				while some individuals and families experiencing homelessness attain economic
				viability and independence utilizing transitional housing and then permanent
				housing, others can reenter society directly and optimize self-sufficiency
				through acquiring permanent housing;
						(7)supportive housing
				activities include the provision of permanent housing or transitional housing,
				and appropriate supportive services, in an environment that can meet the
				short-term or long-term needs of persons experiencing homelessness as they
				reintegrate into mainstream society;
						(8)homeless housing and
				supportive services programs within a community are most effective when they
				are developed and operated as part of an inclusive, collaborative, locally
				driven homeless planning process that involves as decision makers persons
				experiencing homelessness, advocates for persons experiencing homelessness,
				service organizations, government officials, business persons, neighborhood
				advocates, and other community members;
						(9)homelessness should be
				treated as a symptom of many neighborhood, community, and system problems,
				whose remedies require a comprehensive approach integrating all available
				resources;
						(10)there are many private
				sector entities, particularly nonprofit organizations, that have successfully
				operated outcome-effective homeless programs;
						(11)Federal homeless
				assistance should supplement other public and private funding provided by
				communities for housing and supportive services for low-income
				households;
						(12)the Federal Government
				has a responsibility to establish partnerships with State and local governments
				and private sector entities to address comprehensively the problems of
				homelessness; and
						(13)the results of Federal
				programs targeted for persons experiencing homelessness have been
				positive.
						(b)PurposeIt
				is the purpose of this Act—
						(1)to create a unified and
				performance-based process for allocating and administering funds under title
				IV;
						(2)to encourage
				comprehensive, collaborative local planning of housing and services programs
				for persons experiencing homelessness;
						(3)to focus the resources
				and efforts of the public and private sectors on ending and preventing
				homelessness;
						(4)to provide funds for
				programs to assist individuals and families in the transition from
				homelessness, and to prevent homelessness for those vulnerable to
				homelessness;
						(5)to consolidate the
				separate homeless assistance programs carried out under title IV (consisting of
				the supportive housing program and related innovative programs, the safe havens
				program, the section 8 assistance program for single-room occupancy dwellings,
				and the shelter plus care program) into a single program with specific eligible
				activities;
						(6)to allow flexibility and
				creativity in re-thinking solutions to homelessness, including alternative
				housing strategies, outcome-effective service delivery, and the involvement of
				persons experiencing homelessness in decision-making regarding opportunities
				for their long-term stability, growth, well-being, and optimum
				self-sufficiency; and
						(7)to ensure that multiple
				Federal agencies are involved in the provision of housing, health care, human
				services, employment, and education assistance, as appropriate for the missions
				of the agencies, to persons experiencing homelessness, through the funding
				provided for implementation of programs carried out under this Act and other
				programs targeted for persons experiencing homelessness, and mainstream
				funding, and to promote coordination among those Federal agencies, including
				providing funding for a United States Interagency Council on Homelessness to
				advance such
				coordination.
						.
		3.General definition of
			 homeless individualSection
			 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)) is
			 amended—
			(1)in the matter preceding
			 paragraph (1), by striking or homeless individual or homeless
			 person includes and inserting , homeless
			 individual, or homeless person includes;
			(2)in paragraph (1), by
			 striking ; and and inserting a semicolon;
			(3)in paragraph (2)—
				(A)in subparagraph
			 (A)—
					(i)by striking
			 welfare hotels and inserting hotels or motels paid for by
			 Federal, State, or local government programs for low-income individuals or by
			 charitable organizations; and
					(ii)by striking for
			 the mentally ill; and
					(B)in subparagraph (C), by
			 striking the period and inserting , including a campground;;
			 and
				(4)by adding at the end the
			 following:
				
					(3)an individual or family
				who—
						(A)has a primary nighttime
				residence that is owned or leased by another person because the individual or
				family lacks the resources necessary to rent a decent and safe housing
				unit;
						(B)has been notified by the
				owner or renter of the residence described in subparagraph (A) that the
				individual or family may stay for only a short period of time;
						(C)has changed primary
				residences—
							(i)3 or more times in the
				past year; or
							(ii)2 or more times in the
				past 21 days; and
							(D)is unable to make a
				significant financial contribution to the housing costs of the owner or renter
				of the residence described in subparagraph (A); and
						(4)an individual or family
				who—
						(A)has a primary nighttime
				residence that is a room in a hotel or motel because the individual or family
				lacks the resources necessary to rent a decent and safe housing unit;
						(B)lacks the resources to
				pay for the hotel or motel room for more than a short period of time;
				and
						(C)has changed primary
				residences—
							(i)3 or more times in the
				past year; or
							(ii)2 or more times in the
				past 21
				days.
							.
			4.United States
			 Interagency Council on HomelessnessTitle II of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11311 et seq.) is amended—
			(1)in section 201 (42 U.S.C.
			 11311), by striking the period at the end and inserting the following:
			 whose mission shall be to develop and coordinate the implementation of a
			 national strategy to prevent and end homelessness while maximizing the
			 effectiveness of the Federal Government in contributing to an end to
			 homelessness in the United States.;
			(2)in section 202 (42 U.S.C.
			 11312)—
				(A)in subsection (a)—
					(i)by striking
			 (16) and inserting (19); and
					(ii)by inserting after
			 paragraph (15) the following:
						
							(16)The Commissioner of
				Social Security, or the designee of the Commissioner.
							(17)The Attorney General of
				the United States, or the designee of the Attorney General.
							(18)The Director of the
				Office of Management and Budget, or the designee of the
				Director.
							;
					(B)in subsection (c), by
			 striking annually and inserting 2 times each
			 year; and
				(C)by adding at the end the
			 following:
					
						(e)AdministrationThe
				Executive Director of the Council shall report to the Chairman of the
				Council.
						;
				(3)in section 203(a) (42
			 U.S.C. 11313(a))—
				(A)by redesignating
			 paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4),
			 (5), (8), (9), and (10), respectively;
				(B)by inserting before
			 paragraph (2), as redesignated by subparagraph (A), the following:
					
						(1)not later than 1 year
				after the date of enactment of the Community
				Partnership to End Homelessness Act of 2007, develop and submit
				to the President and to Congress a National Strategic Plan to End
				Homelessness;
						;
				(C)in paragraph (5), as
			 redesignated by subparagraph (A), by striking at least 2, but in no case
			 more than 5 and inserting not less than 5, but in no case more
			 than 10; and
				(D)by inserting after
			 paragraph (5), as redesignated by subparagraph (A), the following:
					
						(6)encourage the creation of
				State Interagency Councils on Homelessness and the formulation of multi-year
				plans to end homelessness at State, city, and county levels;
						(7)develop mechanisms to
				ensure access by persons experiencing homelessness to all Federal, State, and
				local programs for which the persons are eligible, and to verify collaboration
				among entities within a community that receive Federal funding under programs
				targeted for persons experiencing homelessness, and other programs for which
				persons experiencing homelessness are eligible, including mainstream programs
				identified by the Government Accountability Office in the 2 reports described
				in section 102(a)(5)(B);
						;
				and
				(4)by striking section 208
			 (42 U.S.C. 11318) and inserting the following:
				
					208.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title $3,000,000 for fiscal
				year 2008 and such sums as may be necessary for fiscal years 2009, 2010, 2011,
				and
				2012.
					.
			5.Housing assistance
			 general provisionsSubtitle A
			 of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et
			 seq.) is amended—
			(1)by striking the subtitle
			 heading and inserting the following:
				
					AGeneral
				provisions
					;
			(2)by redesignating section
			 401 (42 U.S.C. 11361) as section 403;
			(3)by redesignating section
			 402 (42 U.S.C. 11362) as section 407;
			(4)by inserting before
			 section 403 (as redesignated in paragraph (2)) the following:
				
					401.DefinitionsIn this title, the following definitions
				shall apply:
						(1)At risk of
				homelessnessThe term at risk of homelessness used
				with respect to an individual or family means an individual or family
				who—
							(A)has income below 20
				percent of median income for the geographic area;
							(B)has insufficient
				resources immediately available to attain housing stability; and
							(C)(i)has moved frequently
				because of economic reasons;
								(ii)is living in the home of
				another because of economic hardship;
								(iii)has been notified that
				their right to occupy their current housing or living situation will be
				terminated;
								(iv)lives in a hotel or
				motel;
								(v)lives in severely
				overcrowded housing; or
								(vi)otherwise lives in
				housing that has characteristics associated with instability and an increased
				risk of homelessness.
								(2)Chronically
				homeless
							(A)In
				generalThe term chronically homeless, used with
				respect to an individual or family, means an individual or family who—
								(i)is homeless and lives or
				resides in a place not meant for human habitation, a safe haven, or in an
				emergency shelter;
								(ii)has been homeless and
				living or residing in a place not meant for human habitation, a safe haven, or
				in an emergency shelter continuously for at least 1 year or on at least 4
				separate occasions in the last 3 years; and
								(iii)has an adult head of
				household (or a minor head of household if no adult is present in the
				household) with a diagnosable substance use disorder, serious mental illness,
				developmental disability (as defined in section 102 of the Developmental
				Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)), post
				traumatic stress disorder, cognitive impairments resulting from a brain injury,
				or chronic physical illness or disability, including the co-occurrence of 2 or
				more of those conditions.
								(B)Rule of
				constructionA person who currently lives or resides in an
				institutional care facility, including a jail, substance abuse or mental health
				treatment facility, hospital or other similar facility, and has resided there
				for fewer than 90 days shall be considered chronically homeless if such person
				met all of the requirements described in subparagraph (A) prior to entering
				that facility.
							(3)Collaborative
				applicantThe term collaborative applicant means an
				entity that—
							(A)carries out the duties
				specified in section 402;
							(B)serves as the applicant
				for project sponsors who jointly submit a single application for a grant under
				subtitle C in accordance with a collaborative process; and
							(C)if the entity is a legal
				entity and is awarded such grant, receives such grant directly from the
				Secretary.
							(4)Collaborative
				applicationThe term collaborative application means
				an application for a grant under subtitle C that—
							(A)satisfies section 422;
				and
							(B)is submitted to the
				Secretary by a collaborative applicant.
							(5)Consolidated
				PlanThe term Consolidated Plan means a
				comprehensive housing affordability strategy and community development plan
				required in part 91 of title 24, Code of Federal Regulations.
						(6)Eligible
				entityThe term eligible entity means, with respect
				to a subtitle, a public entity, a private entity, or an entity that is a
				combination of public and private entities, that is eligible to receive
				directly grant amounts under that subtitle.
						(7)Geographic
				areaThe term geographic area means a State,
				metropolitan city, urban county, town, village, or other nonentitlement area,
				or a combination or consortia of such, in the United States, as described in
				section 106 of the Housing and Community
				Development Act of 1974 (42 U.S.C. 5306).
						(8)Homeless individual
				with a disability
							(A)In
				generalThe term homeless individual with a
				disability means an individual who is homeless, as defined in section
				103, and has a disability that—
								(i)(I)is expected to be
				long-continuing or of indefinite duration;
									(II)substantially impedes
				the individual’s ability to live independently;
									(III)could be improved by
				the provision of more suitable housing conditions; and
									(IV)is a physical, mental,
				or emotional impairment, including an impairment caused by alcohol or drug
				abuse, post traumatic stress disorder, or brain injury;
									(ii)is a developmental
				disability, as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights
				Act of 2000 (42 U.S.C. 15002); or
								(iii)is the disease of
				acquired immunodeficiency syndrome or any condition arising from the etiologic
				agency for acquired immunodeficiency syndrome.
								(B)RuleNothing
				in clause (iii) of subparagraph (A) shall be construed to limit eligibility
				under clause (i) or (ii) of subparagraph (A).
							(9)Legal
				entityThe term legal entity means—
							(A)an entity described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
				under section 501(a) of that Code;
							(B)an instrumentality of
				State or local government; or
							(C)a consortium of
				instrumentalities of State or local governments that has constituted itself as
				an entity.
							(10)Metropolitan city;
				urban county; nonentitlement areaThe terms metropolitan
				city, urban county, and nonentitlement area
				have the meanings given such terms in section 102(a) of the
				Housing and Community Development Act of
				1974 (42 U.S.C. 5302(a)).
						(11)NewThe
				term new, used with respect to housing, means housing for which no
				assistance has been provided under this title.
						(12)Operating
				costsThe term operating costs means expenses
				incurred by a project sponsor operating transitional housing or permanent
				housing under this title with respect to—
							(A)the administration,
				maintenance, repair, and security of such housing;
							(B)utilities, fuel,
				furnishings, and equipment for such housing; or
							(C)coordination of services
				as needed to ensure long-term housing stability.
							(13)Outpatient health
				servicesThe term outpatient health services means
				outpatient health care services, mental health services, and outpatient
				substance abuse treatment services.
						(14)Permanent
				housingThe term permanent housing means
				community-based housing without a designated length of stay, and includes
				permanent supportive housing for homeless individuals with disabilities and
				homeless families that include such an individual who is an adult.
						(15)Private nonprofit
				organizationThe term private nonprofit organization
				means an organization—
							(A)no part of the net
				earnings of which inures to the benefit of any member, founder, contributor, or
				individual;
							(B)that has a voluntary
				board;
							(C)that has an accounting
				system, or has designated a fiscal agent in accordance with requirements
				established by the Secretary; and
							(D)that practices
				nondiscrimination in the provision of assistance.
							(16)ProjectThe
				term project, used with respect to activities carried out under
				subtitle C, means eligible activities described in section 423(a), undertaken
				pursuant to a specific endeavor, such as serving a particular population or
				providing a particular resource.
						(17)Project-basedThe
				term project-based, used with respect to rental assistance, means
				assistance provided pursuant to a contract that—
							(A)is between—
								(i)a project sponsor;
				and
								(ii)an owner of a structure
				that exists as of the date the contract is entered into; and
								(B)provides that rental
				assistance payments shall be made to the owner and that the units in the
				structure shall be occupied by eligible persons for not less than the term of
				the contract.
							(18)Project
				sponsorThe term project sponsor, used with respect
				to proposed eligible activities, means the organization directly responsible
				for the proposed eligible activities.
						(19)RecipientExcept
				as used in subtitle B, the term recipient means an eligible entity
				who—
							(A)submits an application
				for a grant under section 422 that is approved by the Secretary;
							(B)receives the grant
				directly from the Secretary to support approved projects described in the
				application; and
							(C)(i)serves as a project
				sponsor for the projects; or
								(ii)awards the funds to
				project sponsors to carry out the projects.
								(20)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
						(21)Serious mental
				illnessThe term serious mental illness means a
				severe and persistent mental illness or emotional impairment that seriously
				limits a person’s ability to live independently.
						(22)StateExcept
				as used in subtitle B, the term State means each of the several
				States, the District of Columbia, the Commonwealth of Puerto Rico, the United
				States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
				Mariana Islands, the Trust Territory of the Pacific Islands, and any other
				territory or possession of the United States.
						(23)Supportive
				servicesThe term supportive services means the
				supportive services described in section 425(c).
						(24)Tenant-basedThe
				term tenant-based, used with respect to rental assistance, means
				assistance that allows an eligible person to select a housing unit in which
				such person will live using rental assistance provided under subtitle C, except
				that if necessary to assure that the provision of supportive services to a
				person participating in a program is feasible, a recipient or project sponsor
				may require that the person live—
							(A)in a particular structure
				or unit for not more than the first year of the participation; and
							(B)within a particular
				geographic area for the full period of the participation, or the period
				remaining after the period referred to in subparagraph (A).
							(25)Transitional
				housingThe term transitional housing means housing,
				the purpose of which is to facilitate the movement of individuals and families
				experiencing homelessness to permanent housing within 24 months or such longer
				period as the Secretary determines necessary.
						(26)Unified funding
				agencyThe term unified funding agency means a
				collaborative applicant that performs the duties described in section
				402(g).
						402.Collaborative
				applicants
						(a)Establishment and
				designationA collaborative applicant shall be established for a
				geographic area by the relevant parties in that geographic area to—
							(1)submit an application for
				amounts under this subtitle; and
							(2)perform the duties
				specified in subsection (f) and, if applicable, subsection (g).
							(b)No requirement To be a
				legal entityAn entity may be established to serve as a
				collaborative applicant under this section without being a legal entity.
						(c)Remedial
				actionIf the Secretary finds that a collaborative applicant for
				a geographic area does not meet the requirements of this section, or if there
				is no collaborative applicant for a geographic area, the Secretary may take
				remedial action to ensure fair distribution of grant amounts under subtitle C
				to eligible entities within that area. Such measures may include designating
				another body as a collaborative applicant, or permitting other eligible
				entities to apply directly for grants.
						(d)ConstructionNothing
				in this section shall be construed to displace conflict of interest or
				government fair practices laws, or their equivalent, that govern applicants for
				grant amounts under subtitles B and C.
						(e)Appointment of
				agent
							(1)In
				generalSubject to paragraph (2), a collaborative applicant may
				designate an agent—
								(A)apply for a grant under
				section 422(c);
								(B)receive and distribute
				grant funds awarded under subtitle C; and
								(C)perform other
				administrative duties.
								(2)Retention of
				dutiesAny collaborative applicant that designates an agent
				pursuant to paragraph (1) shall regardless of such designation retain all of
				its duties and responsibilities under this title.
							(f)DutiesA
				collaborative applicant shall—
							(1)design a collaborative
				process for the development of an application under subtitle C, and for
				evaluating the outcomes of projects for which funds are awarded under subtitle
				B, in such a manner as to provide information necessary for the
				Secretary—
								(A)to determine compliance
				with—
									(i)the program requirements
				under section 425; and
									(ii)the selection criteria
				described under section 427; and
									(B)to establish priorities
				for funding projects in the geographic area involved;
								(2)participate in the
				Consolidated Plan for the geographic area served by the collaborative
				applicant; and
							(3)ensure operation of, and
				consistent participation by, project sponsors in a community-wide homeless
				management information system for purposes of —
								(A)collecting unduplicated
				counts of individuals and families experiencing homelessness;
								(B)analyzing patterns of use
				of assistance provided under subtitles B and C for the geographic area
				involved; and
								(C)providing information to
				project sponsors and applicants for needs analyses and funding
				priorities.
								(g)Unified
				funding
							(1)In
				generalIn addition to the duties described in subsection (f), a
				collaborative applicant shall receive from the Secretary and distribute to
				other project sponsors in the applicable geographic area funds for projects to
				be carried out by such other project sponsors, if—
								(A)the collaborative
				applicant—
									(i)applies to undertake such
				collection and distribution responsibilities in an application submitted under
				this subtitle; and
									(ii)is selected to perform
				such responsibilities by the Secretary; or
									(B)the Secretary designates
				the collaborative applicant as the unified funding agency in the geographic
				area, after—
									(i)a finding by the
				Secretary that the applicant—
										(I)has the capacity to
				perform such responsibilities; and
										(II)would serve the purposes
				of this Act as they apply to the geographic area; and
										(ii)the Secretary provides
				the collaborative applicant with the technical assistance necessary to perform
				such responsibilities as such assistance is agreed to by the collaborative
				applicant.
									(2)Required actions by a
				unified funding agencyA collaborative applicant that is either
				selected or designated as a unified funding agency for a geographic area under
				paragraph (1) shall—
								(A)require each project
				sponsor who is funded by a grant received under subtitle C to establish such
				fiscal control and fund accounting procedures as may be necessary to assure the
				proper disbursal of, and accounting for, Federal funds awarded to the project
				sponsor under subtitle C in order to ensure that all financial transactions
				carried out under subtitle C are conducted, and records maintained, in
				accordance with generally accepted accounting principles; and
								(B)arrange for an annual
				survey, audit, or evaluation of the financial records of each project carried
				out by a project sponsor funded by a grant received under subtitle C.
								(h)Conflict of
				interestNo board member of a collaborative applicant may
				participate in decisions of the collaborative applicant concerning the award of
				a grant, or provision of other financial benefits, to such member or the
				organization that such member
				represents.
						;
			(5)by inserting after
			 section 403 (as redesignated in paragraph (2)) the following:
				
					404.Preventing involuntary
				family separation
						(a)In
				generalBeginning on the date that is 2 years after the date of
				the enactment of the Community Partnership to End Homelessness Act of 2007, and
				except as provided in subsection (b), any project sponsor receiving funds under
				this title to provide emergency shelter, transitional housing, or permanent
				housing to families with children under age 18 shall not deny admission to any
				family based on the age of any child under age 18.
						(b)ExceptionNotwithstanding
				the requirement under subsection (a), project sponsors of transitional housing
				receiving funds under this title may target transitional housing resources to
				families with children of a specific age only if the project sponsor—
							(1)receives a significant
				amount of funding from a source that requires targeting to a specific age
				group;
							(2)operates an emergency
				shelter, transitional housing, or permanent housing program that has a primary
				purpose of implementing an evidence-based practice that requires that shelter
				or housing units be targeted to families with children in a specific age group;
				or
							(3)provides such assurances, as the Secretary
				shall by regulation require, that an equivalent appropriate alternative living
				arrangement for the whole family or household unit has been secured.
							405.Technical
				assistance
						(a)Technical assistance
				for project sponsorsThe Secretary shall make effective technical
				assistance available to private nonprofit organizations and other
				nongovernmental entities, States, metropolitan cities, urban counties, and
				counties that are not urban counties that are potential project sponsors, in
				order to implement effective planning processes for preventing and ending
				homelessness, to optimize self-sufficiency among individuals experiencing
				homelessness, to prevent the separation of families in emergency shelter or
				other housing programs, and to improve their capacity to become project
				sponsors.
						(b)Technical assistance
				for collaborative applicantsThe Secretary shall make effective
				technical assistance available to collaborative applicants—
							(1)to improve their ability
				to carry out the duties required under subsections (f) and (g) of section
				402;
							(2)to design and execute
				outcome-effective strategies for preventing and ending homelessness in their
				geographic areas consistent with the provisions of this title; and
							(3)to design and implement a
				community-wide process for assessing the performance of the applicant and
				project sponsors in meeting the purposes of this Act.
							(c)ReservationThe
				Secretary may reserve not more than 1 percent of the funds made available for
				any fiscal year for carrying out subtitles B and C, to make available technical
				assistance under subsections (a) and (b).
						406.Appeals
						(a)In
				generalNot later than 3 months after the date of enactment of
				the Community Partnership to End Homelessness
				Act of 2007, the Secretary shall establish a timely appeal
				procedure for grant amounts awarded or denied under this subtitle pursuant to
				an application for funding.
						(b)ProcessThe
				Secretary shall ensure that appeals procedure established under subsection (a)
				permits appeals submitted by—
							(1)collaborative
				applicants;
							(2)entities carrying out
				homeless housing and services projects (including emergency shelters and
				homelessness prevention programs); and
							(3)homeless planning bodies
				not established as collaborative
				applicants.
							;
				and
			(6)by inserting after
			 section 407 (as redesignated in paragraph (2)) the following:
				
					408.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title $2,200,000,000 for fiscal
				year 2008 and such sums as may be necessary for fiscal years 2009, 2010, 2011,
				and
				2012.
					.
			6.Emergency solutions
			 grants programSubtitle B of
			 title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et
			 seq.) is amended—
			(1)by striking the subtitle
			 heading and inserting the following:
				
					BEmergency solutions
				grants
				program
					;
			(2)by striking section 412
			 (42 U.S.C. 11372) and inserting the following:
				
					412.Grant
				assistanceThe Secretary shall
				make grants to States and local governments (and to private nonprofit
				organizations providing assistance to persons experiencing homelessness, in the
				case of grants made with reallocated amounts) for the purpose of carrying out
				activities described in section 414.
					412A.Amount and allocation
				of assistance
						(a)In
				generalOf the amount made available to carry out this subtitle
				and subtitle C for a fiscal year, the Secretary shall allocate nationally 20
				percent of such amount for activities described in section 414. The Secretary
				shall be required to certify that such allocation will not adversely affect the
				renewal of existing projects under this subtitle and subtitle C for those
				individuals or families who are homeless.
						(b)AllocationAn
				entity that receives a grant under section 412, and serves an area that
				includes 1 or more geographic areas (or portions of such areas) served by
				collaborative applicants that submit applications under subtitle C, shall
				allocate the funds made available through the grant to carry out activities
				described in section 414, in consultation with the collaborative
				applicants.
						;
			(3)in section 413(b) (42
			 U.S.C. 11373(b)), by striking amounts appropriated and all that
			 follows through for any and inserting amounts
			 appropriated under section 408 and made available to carry out this subtitle
			 for any;
			(4)by striking section 414
			 (42 U.S.C. 11374) and inserting the following:
				
					414.Eligible
				activities
						(a)In
				generalAssistance provided
				under section 412 may be used for the following activities:
							(1)The renovation, major
				rehabilitation, or conversion of buildings to be used as emergency
				shelters.
							(2)The provision of
				essential services related to emergency shelter or street outreach, including
				services concerned with employment, health, education, family support services
				for homeless youth, alcohol or drug abuse prevention or treatment, or mental
				health treatment, if such essential services have not been provided by the
				local government during any part of the immediately preceding 12-month period,
				or the use of assistance under this subtitle would complement the provision of
				those essential services.
							(3)Maintenance, operation,
				insurance, provision of utilities, and provision of furnishings related to
				emergency shelter.
							(4)Provision of rental
				assistance to provide short-term or medium-term housing to homeless individuals
				or families or individuals or families at risk of homelessness. Such rental
				assistance may include tenant-based or project-based rental assistance.
							(5)Housing relocation or
				stabilization services for homeless individuals or families or individuals or
				families at risk of homelessness, including housing search, mediation or
				outreach to property owners, legal services, credit repair, providing security
				or utility deposits, utility payments, rental assistance for a final month at a
				location, assistance with moving costs, or other activities that are effective
				at—
								(A)stabilizing individuals
				and families in their current housing; or
								(B)quickly moving such
				individuals and families to other permanent housing.
								(b)Maximum allocation for
				emergency shelter activitiesNot more than 60 percent of the
				funds provided to a grantee under this subtitle may be used for activities
				described in paragraphs (1) through (3) of subsection (a), except that for the
				first 2 years after the date of enactment of the
				Community Partnership to End Homelessness Act
				of 2007, a grantee may use the greater of 60 percent of the funds
				provided or the amount expended in the year of enactment of such Act for said
				activities.
						;
				
			(5)in section 415 (42 U.S.C.
			 11375) by adding at the end the following:
				
					(f)Participation in
				HMISThe Secretary shall ensure that recipients of funds under
				this subtitle ensure the consistent participation by emergency shelters and
				homelessness prevention and rehousing programs in any applicable community-wide
				homeless management information
				system.
					;
			(6)by repealing section 417
			 (42 U.S.C. 11377); and
			(7)by redesignating section
			 418 as section 417.
			7.Homeless assistance
			 programSubtitle C of title IV
			 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) is
			 amended—
			(1)by striking the subtitle
			 heading and inserting the following:
				
					CHomeless assistance
				program
					;
			(2)by striking sections 421
			 through 424 (42 U.S.C. 11381 et seq.) and inserting the following:
				
					421.PurposesThe purposes of this subtitle are—
						(1)to promote community-wide
				commitment to the goal of ending homelessness;
						(2)to provide funding for
				efforts by nonprofit providers and State and local governments to quickly
				rehouse homeless individuals and families while minimizing the trauma and
				dislocation caused to individuals, families, and communities by
				homelessness;
						(3)to promote access to, and
				effective utilization of, mainstream programs identified by the Government
				Accountability Office in the 2 reports described in section 102(a)(5)(B) and
				programs funded with State or local resources; and
						(4)to optimize
				self-sufficiency among individuals and families experiencing
				homelessness.
						422.Community homeless
				assistance program
						(a)ProjectsThe
				Secretary shall award grants, on a competitive basis, and using the selection
				criteria described in section 427, to carry out eligible activities under this
				subtitle for projects that meet the program requirements under section 426,
				either by directly awarding funds to project sponsors or by awarding funds to
				unified funding agencies.
						(b)Notification of Funding
				AvailabilityThe Secretary shall release a Notification of
				Funding Availability for grants awarded under this subtitle for a fiscal year
				not later than 3 months after the date of enactment of the appropriate Act
				making appropriations for the Department of Housing and Urban Development for
				the fiscal year.
						(c)Applications
							(1)Submission to the
				SecretaryTo be eligible to receive a grant under subsection (a),
				a project sponsor or unified funding agency in a geographic area shall submit
				an application to the Secretary at such time and in such manner as the
				Secretary may require, and containing—
								(A)such information as the
				Secretary determines necessary—
									(i)to determine compliance
				with the program requirements and selection criteria under this subtitle;
				and
									(ii)to establish priorities
				for funding projects in the geographic area.
									(2)Announcement of
				awards
								(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall announce, within 5 months after the last date for the submission of
				applications described in this subsection for a fiscal year, the grants
				conditionally awarded under subsection (a) for that fiscal year.
								(B)TransitionFor
				a period of up to 2 years beginning after the date of enactment of the
				Community Partnership to End Homelessness Act of 2007, the Secretary shall
				announce, within 6 months after the last date for the submission of
				applications described in this subsection for a fiscal year, the grants
				conditionally awarded under subsection (a) for that fiscal year.
								(d)Obligation,
				distribution, and utilization of funds
							(1)Requirements for
				obligation
								(A)In
				generalNot later than 9 months after the announcement referred
				to in subsection (c)(2), each recipient of a grant announced under such
				subsection shall, with respect to a project to be funded through such grant,
				meet, or cause the project sponsor to meet, all requirements for the obligation
				of funds for such project, including site control, matching funds, and
				environmental review requirements, except as provided in subparagraph
				(C).
								(B)Acquisition,
				rehabilitation, or constructionNot later than 24 months after
				the announcement referred to in subsection (c)(2), each recipient of a grant
				announced under such subsection seeking the obligation of funds in connection
				with the acquisition of housing, rehabilitation of housing, or construction of
				new housing for a grant announced under such subsection shall meet all
				requirements for the obligation of those funds, including site control,
				matching funds, and environmental review requirements.
								(C)ExtensionsAt
				the discretion of the Secretary, and in compelling circumstances, the Secretary
				may extend the date by which a recipient of a grant announced under subsection
				(c)(2) shall meet or cause a project sponsor to meet the requirements described
				in subparagraphs (A) and (B) if the Secretary determines that compliance with
				the requirements was delayed due to factors beyond the reasonable control of
				the recipient or project sponsor. Such factors may include difficulties in
				obtaining site control for a proposed project, completing the process of
				obtaining secure financing for the project, obtaining approvals from State or
				local governments, or completing the technical submission requirements for the
				project.
								(2)ObligationNot
				later than 45 days after a recipient meets or causes a project sponsor to meet
				the requirements described in paragraph (1), the Secretary shall obligate the
				funds for the grant involved.
							(3)DistributionA
				unified funding agency that receives funds through a grant under this
				section—
								(A)shall distribute the
				funds to project sponsors (in advance of expenditures by the project sponsors);
				and
								(B)shall distribute the
				appropriate portion of the funds to a project sponsor not later than 45 days
				after receiving a request for such distribution from the project
				sponsor.
								(4)Expenditure of
				fundsThe Secretary may establish a date by which funds made
				available through a grant announced under subsection (c)(2) for a homeless
				assistance project shall be entirely expended by the recipient or project
				sponsors involved. The date established under this paragraph shall not occur
				before the expiration of the 24-month period beginning on the date that funds
				are obligated for activities described under paragraphs (1) or (2) of section
				423(a). The Secretary shall recapture the funds not expended by such date. The
				Secretary shall reallocate the funds for another homeless assistance and
				prevention project that meets the requirements of this subtitle to be carried
				out, if possible and appropriate, in the same geographic area as the area
				served through the original grant.
							(e)Renewal funding for
				unsuccessful applicantsThe Secretary may renew funding for a
				specific project previously funded under this subtitle that the Secretary
				determines meets the purposes of this subtitle, and was included as part of a
				total application that met the criteria of subsection (c), even if the
				application was not selected to receive grant assistance. The Secretary may
				renew the funding for a period of not more than 1 year, and under such
				conditions as the Secretary determines to be appropriate.
						(f)Considerations in
				determining renewal fundingWhen providing renewal funding for
				leasing or rental assistance for permanent housing, the Secretary shall make
				adjustments proportional to increases in the fair market rents in the
				geographic area.
						(g)More than 1 application
				for a geographic areaIf more than 1 collaborative applicant
				applies for funds for a geographic area, the Secretary shall award funds to the
				collaborative applicant with the highest score based on the selection criteria
				set forth in section 427.
						(h)Confidentiality
							(1)Victim service
				providersIn the course of awarding grants or implementing
				programs under this section, the Secretary shall instruct any victim service
				provider that is a recipient or subgrantee not to disclose for purposes of the
				Homeless Management Information System personally identifying information about
				any client. The Secretary may, after public notice and comment, require or ask
				such recipients and subgrantees to disclose for purposes of the Homeless
				Management Information System non-personally identifying data that has been
				de-identified, encrypted, or otherwise encoded. Nothing in this section shall
				be construed to supersede any provision of any Federal, State, or local law
				that provides greater protection than this paragraph for victims of domestic
				violence, dating violence, sexual assault, or stalking.
							(2)DefinitionsAs
				used in this subsection:
								(A)Personally identifying
				information or personal informationThe terms personally
				identifying information and personal information means
				individually identifying information for or about an individual including
				information likely to disclose the location of a victim of domestic violence,
				dating violence, sexual assault, or stalking, including—
									(i)a first and last
				name;
									(ii)a home or other physical
				address;
									(iii)contact information
				(including a postal, e-mail or Internet protocol address, or telephone or
				facsimile number);
									(iv)a social security
				number; and
									(v)any other information,
				including date of birth, racial or ethnic background, or religious affiliation,
				that, in combination with any other non-personally identifying information
				would serve to identify any individual.
									(B)Victim service
				providerThe term victim service provider means a
				nonprofit, nongovernmental organization including rape crisis centers, battered
				women's shelters, domestic violence transitional housing programs, and other
				programs whose primary mission is to provide services to victims of domestic
				violence, dating violence, sexual assault, or stalking.
								(i)Coordination with low
				income housing credit
							(1)In
				generalAssistance under this subtitle is intended to facilitate
				the utilization of Low Income Housing Credits under section 42 of the Internal
				Revenue Code of 1986.
							(2)Rule of
				constructionA building shall not be treated as federally
				subsidized under section 42(i)(2) of the Internal Revenue Code of 1986 as a
				result of a loan funded from grants under this subtitle.
							(3)Treatment of certain
				grantsFunds provided pursuant to paragraphs (3), (4), (5), or
				(6) of section 423(a) shall not be treated as Federal grants for the purpose of
				determining the eligible basis of a building under section 42(d)(5)(A) of the
				Internal Revenue Code of 1986.
							423.Eligible
				activities
						(a)In
				generalThe Secretary may award grants to project sponsors under
				section 422 to carry out homeless assistance projects that consist of 1 or more
				of the following eligible activities:
							(1)Construction of new
				housing units to provide transitional or permanent housing to homeless
				individuals and families.
							(2)Acquisition or
				rehabilitation of a structure to provide supportive services or to provide
				transitional or permanent housing, other than emergency shelter, to homeless
				individuals and families.
							(3)Leasing of property, or
				portions of property, not owned by the recipient or project sponsor involved,
				for use in providing transitional or permanent housing to homeless individuals
				and families, or providing supportive services to homeless individuals and
				families.
							(4)Provision of rental
				assistance to provide transitional or permanent housing to homeless individuals
				and families. The rental assistance may include tenant-based or project-based
				rental assistance. Project-based rental assistance and operating cost
				assistance contracts carried out by project sponsors receiving grants under
				this section may, at the discretion of the applicant and the project sponsor,
				have an initial term of 15 years, with assistance for the first 5 years paid
				with funds authorized for appropriation under this Act, and assistance for the
				remainder of the term treated as a renewal of an expiring contract as provided
				in section 429. Project-based rental assistance may include rental assistance
				to preserve existing permanent supportive housing for homeless individuals and
				families.
							(5)Payment of operating
				costs for housing units assisted under this subtitle or for the preservation of
				housing that will serve homeless individuals and families and for which another
				form of assistance is expiring or otherwise no longer available.
							(6)Provision of supportive
				services to homeless individuals and families, individuals or families who in
				the prior 6 months have been homeless but are currently residing in permanent
				housing, or individuals and families who were homeless and are now residing in
				permanent supportive housing.
							(7)Provision of rehousing
				services, including housing search, mediation or outreach to property owners,
				credit repair, providing security or utility deposits, rental assistance for a
				final month at a location, assistance with moving costs, or other activities
				that—
								(A)are effective at moving
				homeless individuals and families immediately into housing; or
								(B)may benefit individuals
				and families who in the prior 6 months have been homeless, but are currently
				residing in permanent housing.
								(8)In the case of a
				collaborative applicant that is a legal entity, performance of the duties
				described under section 402(f)(3).
							(9)Operation of,
				participation in, and ensuring consistent participation by project sponsors in,
				a community-wide homeless management information system.
							(10)In the case of a
				collaborative applicant that is a legal entity, payment of administrative costs
				related to meeting the requirements described in paragraphs (1) and (2) of
				section 402(f), for which the collaborative applicant may use not more than 3
				percent of the total funds made available in the geographic area under this
				subtitle for such costs, in addition to funds used under paragraph (10).
							(11)In the case of a
				collaborative applicant that is a unified funding agency under section 402(g),
				payment of administrative costs related to meeting the requirements of that
				section, for which the unified funding agency may use not more than 3 percent
				of the total funds made available in the geographic area under this subtitle
				for such costs, in addition to funds used under paragraph (10).
							(12)Payment of
				administrative costs to project sponsors, for which each project sponsor may
				use not more than 7 percent of the total funds made available to that project
				sponsor through this subtitle for such costs.
							(b)Minimum grant
				termsThe Secretary may impose minimum grant terms of up to 5
				years for new projects providing permanent housing.
						(c)Use
				restrictions
							(1)Acquisition,
				rehabilitation, and new constructionA project that consists of
				activities described in paragraph (1) or (2) of subsection (a) shall be
				operated for the purpose specified in the application submitted for the project
				under section 422 for not less than 15 years.
							(2)Other
				activitiesA project that consists of activities described in any
				of paragraphs (3) through (12) of subsection (a) shall be operated for the
				purpose specified in the application submitted for the project under section
				422 for the duration of the grant period involved.
							(3)ConversionIf
				the recipient or project sponsor carrying out a project that provides
				transitional or permanent housing submits a request to the collaborative
				applicant or unified funding agency involved to carry out instead a project for
				the direct benefit of low-income persons, and the collaborative applicant or
				unified funding agency determines that the initial project is no longer needed
				to provide transitional or permanent housing, the collaborative applicant or
				unified funding agency may recommend that the Secretary approve the project
				described in the request and authorize the recipient or project sponsor to
				carry out that project. If the collaborative applicant or unified funding
				agency is the recipient or project sponsor, it shall submit such a request
				directly to the Secretary who shall determine if the conversion of the project
				is appropriate.
							(d)Repayment of assistance
				and prevention of undue benefits
							(1)RepaymentIf
				a recipient (or a project sponsor receiving funds from the recipient) receives
				assistance under section 422 to carry out a project that consists of activities
				described in paragraph (1) or (2) of subsection (a) and the project ceases to
				provide transitional or permanent housing—
								(A)earlier than 10 years
				after operation of the project begins, the Secretary shall require the
				recipient (or the project sponsor receiving funds from the recipient) to repay
				100 percent of the assistance; or
								(B)not earlier than 10
				years, but earlier than 15 years, after operation of the project begins, the
				Secretary shall require the recipient (or the project sponsor receiving funds
				from the recipient) to repay 20 percent of the assistance for each of the years
				in the 15-year period for which the project fails to provide that
				housing.
								(2)Prevention of undue
				benefitsExcept as provided in paragraph (3), if any property is
				used for a project that receives assistance under subsection (a) and consists
				of activities described in paragraph (1) or (2) of subsection (a), and the sale
				or other disposition of the property occurs before the expiration of the
				15-year period beginning on the date that operation of the project begins, the
				recipient (or the project sponsor receiving funds from the recipient) who
				received the assistance shall comply with such terms and conditions as the
				Secretary may prescribe to prevent the recipient (or a project sponsor
				receiving funds from the recipient) from unduly benefitting from such sale or
				disposition.
							(3)ExceptionA
				recipient (or a project sponsor receiving funds from the recipient) shall not
				be required to make the repayments, and comply with the terms and conditions,
				required under paragraph (1) or (2) if—
								(A)the sale or disposition
				of the property used for the project results in the use of the property for the
				direct benefit of very low-income persons;
								(B)all of the proceeds of
				the sale or disposition are used to provide transitional or permanent housing
				meeting the requirements of this subtitle;
								(C)project-based rental
				assistance or operating cost assistance from any Federal program or an
				equivalent State or local program is no longer made available and the project
				is meeting applicable performance standards, provided that the portion of the
				project that had benefitted from such assistance continues to meet the tenant
				income and rent restrictions for low-income units under section 42(g) of the
				Internal Revenue Code of 1986; or
								(D)there are no individuals
				and families in the geographic area who are homeless, in which case the project
				may serve individuals and families at risk of homelessness.
								(e)Staff
				trainingThe Secretary may allow reasonable costs associated with
				staff training to be included as part of the activities described in subsection
				(a).
						(f)Eligibility for
				permanent housingAny project that receives assistance under
				subsection (a) and that provides project-based permanent housing for homeless
				individuals or families with a disability, including projects that meet the
				requirements of subsection (a) and subsection (d)(2)(A) of section 428 may also
				serve individuals who had previously met the requirements for such project
				prior to moving into a different permanent housing project.
						424.Flexibility incentives
				for high-performing communities
						(a)Designation as a
				high-performing community
							(1)In
				generalThe Secretary shall designate, on an annual basis, which
				collaborative applicants represent high-performing communities.
							(2)ConsiderationIn
				determining whether to designate a collaborative applicant as a high-performing
				community under paragraph (1), the Secretary shall establish criteria to ensure
				that the requirements described under paragraphs (1)(B) and (2)(B) of
				subsection (d) are measured by comparing homeless individuals and families
				under similar circumstances, in order to encourage projects in the geographic
				area to serve homeless individuals and families with more severe barriers to
				housing stability.
							(3)2-year phase
				inIn each of the first 2 years after the date of enactment of
				this section, the Secretary shall designate not more than 10 collaborative
				applicants as high-performing communities.
							(4)Excess of qualified
				applicantsIn the event that during the 2-year period described
				under paragraph (2) more than 10 collaborative applicants could qualify to be
				designated as high-performing communities, the Secretary shall designate the 10
				that have, in the discretion of the Secretary, the best performance based on
				the criteria described under subsection (d).
							(5)Time limit on
				designationThe designation of any collaborative applicant as a
				high-performing community under this subsection shall be effective only for the
				year in which such designation is made. The Secretary, on an annual basis, may
				renew any such designation.
							(b)Application To be a
				high-performing community
							(1)In
				generalA collaborative applicant seeking designation as a
				high-performing community under subsection (a) shall submit an application to
				the Secretary at such time, and in such manner as the Secretary may
				require.
							(2)Content of
				applicationIn any application submitted under paragraph (1), a
				collaborative applicant shall include in such application—
								(A)a report showing how any
				money received under this subtitle in the preceding year was expended;
				and
								(B)information that such
				applicant can meet the requirements described under subsection (d).
								(3)Publication of
				applicationThe Secretary shall—
								(A)publish any report or
				information submitted in an application under this section in the geographic
				area represented by the collaborative applicant; and
								(B)seek comments from the
				public as to whether the collaborative applicant seeking designation as a
				high-performing community meets the requirements described under subsection
				(d).
								(c)Use of
				fundsFunds awarded under section 422(a) to a project sponsor who
				is located in a high-performing community may be used—
							(1)for any of the eligible
				activities described in section 423; or
							(2)for any of the eligible
				activities described in paragraphs (4) and (5) of section 414(a).
							(d)Definition of
				high-performing communityFor purposes of this section, the term
				high-performing community means a geographic area that
				demonstrates through reliable data that all of the following 4 requirements are
				met for that geographic area:
							(1)The mean length of
				episodes of homelessness for that geographic area—
								(A)is less than 20 days;
				or
								(B)for individuals and
				families in similar circumstances in the preceding year was at least 10 percent
				less than in the year before.
								(2)Of individuals and
				families—
								(A)who leave homelessness,
				less than 5 percent of such individuals and families become homeless again at
				any time within the next 2 years; or
								(B)in similar circumstances
				who leave homelessness, the percentage of such individuals and families who
				become homeless again within the next 2 years has decreased by at least
				1/5 within the preceding year.
								(3)The communities that
				compose the geographic area have—
								(A)actively encouraged
				homeless individuals and families to participate in homeless assistance
				services available in that geographic area; and
								(B)included each homeless
				individual or family who sought homeless assistance services in the data system
				used by that community for determining compliance with this subsection.
								(4)If recipients in the
				geographic area have used funding awarded under section 422(a) for eligible
				activities described under section 414(a) in previous years based on the
				authority granted under subsection (c), that such activities were effective at
				reducing the number of individuals and families who became homeless in that
				community.
							(e)Cooperation among
				entitiesA collaborative applicant designated as a
				high-performing community under this section shall cooperate with the Secretary
				in distributing information about successful efforts within the geographic area
				represented by the collaborative applicant to reduce
				homelessness.
						;
			(3)in section 426 (42 U.S.C.
			 11386)—
				(A)by striking subsection
			 (a) and inserting the following:
					
						(a)Site
				controlThe Secretary shall require that each application include
				reasonable assurances that the applicant will own or have control of a site for
				the proposed project not later than the expiration of the 12-month period
				beginning upon notification of an award for grant assistance, unless the
				application proposes providing supportive housing assistance under section
				423(a)(3) or housing that will eventually be owned or controlled by the
				families and individuals served. An applicant may obtain ownership or control
				of a suitable site different from the site specified in the application. If any
				recipient (or project sponsor receiving funds from the recipient) fails to
				obtain ownership or control of the site within 12 months after notification of
				an award for grant assistance, the grant shall be recaptured and reallocated
				under this
				subtitle.
						;
				(B)by striking subsection
			 (b) and inserting the following:
					
						(b)Required
				agreementsThe Secretary may not provide assistance for a
				proposed project under this subtitle unless the collaborative applicant
				involved agrees—
							(1)to ensure the operation
				of the project in accordance with the provisions of this subtitle;
							(2)to monitor and report to
				the Secretary the progress of the project;
							(3)to ensure, to the maximum
				extent practicable, that individuals and families experiencing homelessness are
				involved, through employment, provision of volunteer services, or otherwise, in
				constructing, rehabilitating, maintaining, and operating facilities for the
				project and in providing supportive services for the project;
							(4)to require certification
				from all project sponsors that—
								(A)they will maintain the
				confidentiality of records pertaining to any individual or family provided
				family violence prevention or treatment services through the project;
								(B)that the address or
				location of any family violence shelter project assisted under this subtitle
				will not be made public, except with written authorization of the person
				responsible for the operation of such project;
								(C)they will establish
				policies and practices that are consistent with, and do not restrict the
				exercise of rights provided by, subtitle B of title VII, and other laws
				relating to the provision of educational and related services to individuals
				and families experiencing homelessness;
								(D)they will provide data
				and reports as required by the Secretary pursuant to the Act; and
								(E)if the project includes
				the provision of permanent housing to people with disabilities, the housing
				will be provided for not more than—
									(i)8 such persons in a
				single structure or contiguous structures;
									(ii)16 such persons, but
				only if not more than 20 percent of the units in a structure are designated for
				such persons; or
									(iii)more than 16 such
				persons if the applicant demonstrates that local market conditions dictate the
				development of a large project and such development will achieve the
				neighborhood integration objectives of the program within the context of the
				affected community;
									(5)if a collaborative
				applicant is a unified funding agency under section 402(g) and receives funds
				under subtitle C to carry out the payment of administrative costs described in
				section 423(a)(7), to establish such fiscal control and fund accounting
				procedures as may be necessary to assure the proper disbursal of, and
				accounting for, such funds in order to ensure that all financial transactions
				carried out with such funds are conducted, and records maintained, in
				accordance with generally accepted accounting principles;
							(6)to monitor and report to
				the Secretary the provision of matching funds as required by section 430;
				and
							(7)to comply with such other
				terms and conditions as the Secretary may establish to carry out this subtitle
				in an effective and efficient
				manner.
							;
				(C)by redesignating
			 subsection (d) as subsection (c);
				(D)in subsection (c) (as
			 redesignated in subparagraph (C)), in the first sentence, by striking
			 recipient and inserting recipient or project
			 sponsor;
				(E)by striking subsection
			 (e);
				(F)by redesignating
			 subsections (f), (g), and (h), as subsections (d), (e), and (f),
			 respectively;
				(G)in subsection (e) (as
			 redesignated in subparagraph (F)), in the first sentence, by striking
			 recipient each place it appears and inserting recipient
			 or project sponsor;
				(H)by striking subsection
			 (i); and
				(I)by redesignating
			 subsection (j) as subsection (g);
				(4)by repealing section 429
			 (42 U.S.C. 11389);
			(5)by redesignating sections
			 427 and 428 (42 U.S.C. 11387, 11388) as sections 431 and 432, respectively;
			 and
			(6)by inserting after
			 section 426 the following:
				
					427.Selection
				criteria
						(a)In
				generalThe Secretary shall
				award funds to recipients by a national competition between geographic areas
				based on criteria established by the Secretary.
						(b)Required
				criteria
							(1)In
				generalThe criteria
				established under subsection (a) shall include—
								(A)the previous performance
				of the recipient regarding homelessness, including performance related to funds
				provided under section 412 (except that recipients applying from geographic
				areas where no funds have been awarded under this subtitle, or under subtitles
				C, D, E, or F of title IV of this Act, as in effect prior to the date of the
				enactment of the Community Partnership to End
				Homelessness Act of 2007, shall receive full credit for
				performance under this subparagraph), measured by criteria that shall be
				announced by the Secretary, that shall take into account barriers faced by
				individual homeless people, and that shall include—
									(i)the length of time
				individuals and families remain homeless;
									(ii)the extent to which
				individuals and families who leave homelessness experience additional spells of
				homelessness;
									(iii)the thoroughness of
				grantees in the geographic area in reaching homeless individuals and
				families;
									(iv)overall reduction in the
				number of homeless individuals and families;
									(v)jobs and income growth
				for homeless individuals and families;
									(vi)success at reducing the
				number of individuals and families who become homeless; and
									(vii)other accomplishments
				by the recipient related to reducing homelessness;
									(B)the plan of the
				recipient, which shall describe—
									(i)how the number of
				individuals and families who become homeless will be reduced in the
				community;
									(ii)how the length of time
				that individuals and families remain homeless will be reduced; and
									(iii)the extent to which the
				recipient will—
										(I)address the needs of all
				relevant subpopulations;
										(II)incorporate
				comprehensive strategies for reducing homelessness, including the interventions
				referred to in section 428(d);
										(III)set quantifiable
				performance measures;
										(IV)set timelines for
				completion of specific tasks;
										(V)identify specific funding
				sources for planned activities; and
										(VI)identify an individual
				or body responsible for overseeing implementation of specific
				strategies;
										(C)the methodology of the
				recipient used to determine the priority for funding local projects under
				section 422(c)(1), including the extent to which the priority-setting
				process—
									(i)uses periodically
				collected information and analysis to determine the extent to which each
				project has resulted in rapid return to permanent housing for those served by
				the project, taking into account the severity of barriers faced by the people
				the project serves;
									(ii)considers the full range of opinions from
				individuals or entities with knowledge of homelessness in the geographic area
				or an interest in preventing or ending homelessness in the geographic
				area;
									(iii)is based on objective
				criteria that have been publicly announced by the recipient; and
									(iv)is open to proposals
				from entities that have not previously received funds under this
				subtitle;
									(D)the extent to which the
				amount of assistance to be provided under this subtitle to the recipient will
				be supplemented with resources from other public and private sources, including
				mainstream programs identified by the Government Accountability Office in the 2
				reports described in section 102(a)(5)(B);
								(E)demonstrated coordination
				by the recipient with the other Federal, State, local, private, and other
				entities serving individuals and families experiencing homelessness and at risk
				of homelessness in the planning and operation of projects, to the extent
				practicable; and
								(F)such other factors as the
				Secretary determines to be appropriate to carry out this subtitle in an
				effective and efficient manner.
								(2)Additional
				criteriaIn addition to the criteria required under paragraph
				(1), the criteria established under subsection (a) shall also include the need
				within the geographic area for homeless services, determined as follows and
				under the following conditions:
								(A)NoticeThe
				Secretary shall inform each collaborative applicant, at a time concurrent with
				the release of the Notice of Funding Availability for grants under section
				422(b), of the pro rata estimated need amount under this subtitle for the
				geographic area represented by the collaborative applicant.
								(B)Amount
									(i)Initial determination
				periodFor the 2-year period beginning on the date of the
				enactment of the Community Partnership to End
				Homelessness Act of 2007, the estimated need amount under
				subparagraph (A) shall be determined by the Secretary.
									(ii)Final determination
				period
										(I)In
				generalUpon expiration of the 2-year period set forth under
				clause (i), the Secretary shall develop and adopt regulations establishing a
				new formula for determining the estimated need amount under subparagraph
				(A).
										(II)Best
				dataThe new formula developed under subclause (I) shall use the
				best currently available data that targets such need amount to actual rates of
				homelessness and the risk of homelessness in the geographic area represented by
				the collaborative applicant.
										(III)ConsiderationsIn
				developing the new formula required under subclause (I), the Secretary shall
				give—
											(aa)significant
				consideration to data providing accurate counts of—
												(AA)the current number of
				homeless individuals in the geographic area represented by the collaborative
				applicant;
												(BB)shortages of affordable
				housing in the geographic area represented by the collaborative applicant;
				and
												(CC)the severe housing
				problems among extremely low-income households in the geographic area
				represented by the collaborative applicant; and
												(bb)particular attention to
				variables measuring—
												(AA)shortages of housing
				affordable and available to extremely low-income renters in the geographic area
				represented by the collaborative applicant;
												(BB)the number of extremely
				low-income households in the geographic area represented by the collaborative
				applicant who experience severe cost burden, live in substandard housing, or
				have crowding problems; and
												(CC)the poverty rate in the
				geographic area represented by the collaborative applicant.
												(iii)Combinations or
				consortiaFor a collaborative applicant that represents a
				combination or consortium of cities or counties, the estimated need amount
				shall be the sum of the estimated need amounts for the cities or counties
				represented by the collaborative applicant.
									(iv)Authority of
				SecretarySubject to the availability of appropriations, the
				Secretary shall increase the estimated need amount for a geographic area if
				necessary to provide 1 year of renewal funding for all expiring contracts
				entered into under this subtitle for the geographic area.
									428.Allocation amounts and
				incentives for specific eligible activities
						(a)Minimum allocation for
				permanent housing for homeless individuals and families with
				disabilities
							(1)In
				generalFrom the amounts made available to carry out this
				subtitle for a fiscal year, a portion equal to not less than 30 percent of the
				sums made available to carry out subtitle B and this subtitle for that fiscal
				year shall be used for permanent housing for homeless individuals with
				disabilities and homeless families that include such an individual who is an
				adult or a minor head of household if no adult is present in the
				household.
							(2)CalculationIn
				calculating the portion of the amount described in paragraph (1) that is used
				for activities that are described in paragraph (1), the Secretary shall not
				count funds made available to renew contracts for existing projects under
				section 429.
							(3)AdjustmentThe
				30 percent figure in paragraph (1) shall be reduced proportionately based on
				need under section 427(b)(2) in geographic areas for which subsection (e)
				applies in regard to subsection (d)(2)(A).
							(4)SuspensionThe
				requirement established in paragraph (1) shall be suspended for any year in
				which available funding for grants under this subtitle would not be sufficient
				to renew for 1 year existing grants that would otherwise be funded under this
				subtitle.
							(5)TerminationThe
				requirement established in paragraph (1) shall terminate upon a finding by the
				Secretary that since the beginning of 2001 at least 150,000 new units of
				permanent housing for homeless individuals and families with disabilities have
				been funded under this subtitle.
							(b)Minimum allocation for
				permanent housing for homeless families with childrenFrom the
				amounts made available to carry out this subtitle for a fiscal year, a portion
				equal to not less than 10 percent of the sums made available to carry out
				subtitle B and this subtitle for that fiscal year shall be used to provide or
				secure permanent housing for homeless families with children.
						(c)Funding for
				acquisition, construction, and rehabilitation of permanent or transitional
				housingNothing in this subtitle shall be construed to establish
				a limit on the amount of funding that an applicant may request under this
				subtitle for acquisition, construction, or rehabilitation activities for the
				development of permanent housing or transitional housing.
						(d)Incentives for proven
				strategies
							(1)In
				generalThe Secretary shall provide bonuses or other incentives
				to geographic areas for using funding under this subtitle for activities that
				have been proven to be effective at reducing homelessness generally or reducing
				homelessness for a specific subpopulation.
							(2)Rule of
				constructionFor purposes of this subsection, activities that
				have been proven to be effective at reducing homelessness generally or reducing
				homelessness for a specific subpopulation includes—
								(A)permanent supportive
				housing for chronically homeless individuals and families;
								(B)for homeless families,
				rapid rehousing services, short-term flexible subsidies to overcome barriers to
				rehousing, support services concentrating on improving incomes to pay rent,
				coupled with performance measures emphasizing rapid and permanent rehousing and
				with leveraging funding from mainstream family service systems such as
				Temporary Assistance for Needy Families and Child Welfare services; and
								(C)any other activity
				determined by the Secretary, based on research and after notice and comment to
				the public, to have been proven effective at reducing homelessness generally or
				reducing homelessness for a specific subpopulation.
								(e)Incentives for
				successful implementation of proven strategiesIf any geographic
				area demonstrates that it has fully implemented any of the activities described
				in subsection (d) for all homeless individuals and families or for all members
				of subpopulations for whom such activities are targeted, that geographic area
				shall receive the bonus or incentive provided under subsection (d), but may use
				such bonus or incentive for any eligible activity under either section 423 or
				paragraphs (4) and (5) of section 414(a) for homeless people generally or for
				the relevant subpopulation.
						429.Renewal funding and
				terms of assistance for permanent housing
						(a)In
				generalOf the total amount available in the account or accounts
				designated for appropriations for use in connection with section 8 of the
				United States Housing Act of 1937 (42 U.S.C. 1437f), the Secretary shall use
				such sums as may be necessary for the purpose of renewing expiring contracts
				for leasing, rental assistance, or operating costs for permanent
				housing.
						(b)RenewalsThe
				sums made available under subsection (a) shall be available for the renewal of
				contracts in the case of tenant-based assistance, successive 1-year terms, and
				in the case of project-based assistance, successive terms of up to 15 years at
				the discretion of the applicant or project sponsor and subject to the
				availability of annual appropriations, for rental assistance and housing
				operation costs associated with permanent housing projects funded under this
				subtitle, or under subtitle C or F (as in effect on the day before the date of
				enactment of the Community Partnership to End
				Homelessness Act of 2007). The Secretary shall determine whether
				to renew a contract for such a permanent housing project on the basis of
				certification by the collaborative applicant for the geographic area
				that—
							(1)there is a demonstrated
				need for the project; and
							(2)the project complies with
				program requirements and appropriate standards of housing quality and
				habitability, as determined by the Secretary.
							(c)ConstructionNothing
				in this section shall be construed as prohibiting the Secretary from renewing
				contracts under this subtitle in accordance with criteria set forth in a
				provision of this subtitle other than this section.
						430.Matching
				funding
						(a)In
				generalA collaborative applicant in a geographic area in which
				funds are awarded under this subtitle shall specify contributions from any
				source other than a grant awarded under this subtitle, that shall be made
				available in the geographic area in an amount equal to not less than 25 percent
				of the funds provided to recipients in the geographic area, except that grants
				for leasing under section 423(a)(3) of this Act, as such section existed prior
				to the date of the enactment of the Community
				Partnership to End Homelessness Act of 2007, that were originally
				made without a match requirement under the terms of such prior section, shall
				not be subject to any match requirement when such grants are renewed.
						(b)Limitations on in-kind
				matchThe cash value of services provided to the residents or
				clients of a project sponsor by an entity other than the project sponsor may
				count toward the contributions in subsection (a) only when documented by a
				memorandum of understanding between the project sponsor and the other entity
				that such services will be provided.
						(c)Countable
				activities– The contributions required under subsection (a) may
				consist of—
							(1)funding for any eligible
				activity described under section 423; and
							(2)subject to subsection
				(b), in-kind provision of services of any eligible activity described under
				section
				423.
							.
			8.Rural housing stability
			 assistanceSubtitle D of title
			 IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11408 et seq.), as
			 redesignated by section 10, is amended—
			(1)by striking the subtitle
			 heading and inserting the following:
				
					DRural housing stability
				assistance
				program
					;
				and(2)in section 491—
				(A)by striking the section
			 heading and inserting Rural
			 housing stability grant program.;
				(B)in subsection (a)—
					(i)by striking rural
			 homelessness grant program and inserting rural housing stability
			 grant program;
					(ii)by inserting in
			 lieu of grants under subtitle C after eligible
			 organizations; and
					(iii)by striking paragraphs
			 (1), (2), and (3), and inserting the following:
						
							(1)rehousing or improving
				the housing situations of individuals and families who are homeless or in the
				worst housing situations in the geographic area;
							(2)stabilizing the housing
				of individuals and families who are in imminent danger of losing housing;
				and
							(3)improving the ability of
				the lowest-income residents of the community to afford stable
				housing.
							;
					(C)in subsection
			 (b)(1)—
					(i)by redesignating
			 subparagraphs (E), (F), and (G) as subparagraphs (I), (J), and (K),
			 respectively; and
					(ii)by striking subparagraph
			 (D) and inserting the following:
						
							(D)construction of new
				housing units to provide transitional or permanent housing to homeless
				individuals and families;
							(E)acquisition or
				rehabilitation of a structure to provide supportive services or to provide
				transitional or permanent housing, other than emergency shelter, to homeless
				individuals and families;
							(F)leasing of property, or
				portions of property, not owned by the recipient or project sponsor involved,
				for use in providing transitional or permanent housing to homeless individuals
				and families, or providing supportive services to homeless individuals and
				families;
							(G)provision of rental
				assistance to provide transitional or permanent housing to homeless individuals
				and families, such rental assistance may include tenant-based or project-based
				rental assistance;
							(H)payment of operating
				costs for housing units assisted under this
				title;
							;
				
					(D)in subsection (b)(2), by
			 striking appropriated and inserting
			 transferred;
				(E)in subsection (c)—
					(i)in paragraph (1)(A), by
			 striking appropriated and inserting transferred;
			 and
					(ii)in paragraph (3), by
			 striking appropriated and inserting
			 transferred;
					(F)in subsection (d)—
					(i)in paragraph (5), by
			 striking ; and and inserting a semicolon;
					(ii)in paragraph (6)—
						(I)by striking an
			 agreement and all that follows through families and
			 inserting the following: a description of how individuals and families
			 who are homeless or who have the lowest incomes in the community will be
			 involved by the organization; and
						(II)by striking the period
			 at the end, and inserting a semicolon; and
						(iii)by adding at the end
			 the following:
						
							(7)a description of
				consultations that took place within the community to ascertain the most
				important uses for funding under this section, including the involvement of
				potential beneficiaries of the project; and
							(8)a description of the
				extent and nature of homelessness and of the worst housing situations in the
				community.
							;
					(G)in subsection (e), by
			 inserting public and before private;
				(H)by striking subsections
			 (f) and (g) and inserting the following:
					
						(f)Matching
				funding
							(1)In
				generalAn organization eligible to receive a grant under
				subsection (a) shall specify matching contributions from any source other than
				a grant awarded under this subtitle, that shall be made available in an amount
				equal to not less than 25 percent of the funds provided for the project or
				activity, except that grants for leasing under section 423(a)(3) of this Act,
				as such section existed prior to the date of the enactment of the
				Community Partnership to End Homelessness Act
				of 2007, that were originally made without a match requirement
				under the terms of such prior section, shall not be subject to any match
				requirement when such grants are renewed.
							(2)Limitations on in-kind
				matchThe cash value of services provided to the beneficiaries or
				clients of an eligible organization by an entity other than the organization
				may count toward the contributions in paragraph (1) only when documented by a
				memorandum of understanding between the organization and the other entity that
				such services will be provided.
							(3)Countable
				activitiesThe contributions required under paragraph (1) may
				consist of—
								(A)funding for any eligible
				activity described under subsection (b); and
								(B)subject to paragraph (2),
				in-kind provision of services of any eligible activity described under
				subsection (b).
								(g)Selection
				criteriaThe Secretary shall establish criteria for selecting
				recipients of grants under subsection (a), including—
							(1)the participation of
				potential beneficiaries of the project in assessing the need for, and
				importance of, the project in the community;
							(2)the degree to which the
				project addresses the most harmful housing situations present in the
				community;
							(3)the degree of
				collaboration with others in the community to meet the goals described in
				subsection (a);
							(4)the performance of the
				organization in improving housing situations, taking account of the severity of
				barriers of individuals and families served by the organization;
							(5)for organizations that
				have previously received funding under this section, the extent of improvement
				in homelessness and the worst housing situations in the community since such
				funding began;
							(6)the need for such funds,
				as determined by the formula established under section 427(b)(2); and
							(7)any other relevant
				criteria as determined by the
				Secretary.
							;
				(I)in subsection (h)—
					(i)in paragraph (1)(A), by
			 striking providing housing and other assistance to homeless
			 persons and inserting meeting the goals described in subsection
			 (a);
					(ii)in paragraph (1)(B), by
			 inserting and the worst housing situations after
			 homelessness; and
					(iii)in paragraph (2), by
			 inserting and the worst housing situations after
			 homelessness;
					(J)in subsection (k)—
					(i)in paragraph (1), by
			 striking rural homelessness grant program and inserting
			 rural housing stability grant program; and
					(ii)in paragraph (2)—
						(I)in subparagraph (A), by
			 striking ; or and inserting a semicolon;
						(II)in subparagraph (B)(ii),
			 by striking rural census tract. and inserting census
			 tract where at least 75 percent of the population is rural; or;
			 and
						(III)by adding at the end
			 the following:
							
								(C)any area or community,
				respectively, located in a State that has population density of less than 30
				persons per square mile (as reported in the most recent decennial census), and
				of which at least 1.25 percent of the total acreage of such State is under
				Federal jurisdiction, provided that no metropolitan city (as such term is
				defined in section 102 of the Housing and Community Development Act of 1974) in
				such State is the sole beneficiary of the grant amounts awarded under this
				section.
								;
						(K)in subsection (l)—
					(i)by striking the
			 subsection heading and inserting Program funding.—; and
					(ii)by striking paragraph
			 (1) and inserting the following:
						
							(1)In
				generalThe Secretary shall determine the total amount of funding
				attributable under section 427(b)(2) to meet the needs of any geographic area
				in the Nation that applies for funding under this section. The Secretary shall
				transfer any amounts determined under this subsection from the Community
				Homeless Assistance Program and consolidate such transferred amounts for grants
				under this section, except that the Secretary shall transfer an amount not less
				than 5 percent of the amount available under this subtitle for grants under
				this section.
							;
				and
					(L)by adding at the end the
			 following:
					
						(m)Division of
				funds
							(1)Agreement among
				geographic areasIf the Secretary receives an application or
				applications to provide services in a geographic area under this subtitle, and
				also under subtitle C, the Secretary shall consult with all applicants from the
				geographic area to determine whether all agree to proceed under either this
				subtitle or under subtitle C.
							(2)Default if no
				agreementIf no agreement is reached under paragraph (1), the
				Secretary shall proceed under this subtitle or under subtitle C, depending on
				which results in the largest total grant funding to the geographic area.
							(n)Regulations
							(1)In
				generalNot later than 18 months after the date of the enactment
				of the Community Partnership to End
				Homelessness Act of 2007, the Secretary shall promulgate
				regulations governing the administration of the grant program under this
				section, as such program was modified by section 8 of such Act.
							(2)Rule of
				constructionThe requirement of regulations under paragraph (1)
				shall not be construed so as to prevent the Secretary from carrying out the
				grant program set forth under this section prior to the expiration of the
				18-month period described under paragraph
				(1).
							.
				9.ResearchThere is authorized to be appropriated
			 $8,000,000, for each of fiscal years 2009, 2010, and 2011, for research into
			 the efficacy of interventions for homeless families, to be expended by the
			 Secretary of Housing and Urban Development over the 3 years at 3 different
			 sites to provide services for homeless families and evaluate the effectiveness
			 of such services.
		10.Repeals and conforming
			 amendments
			(a)RepealsSubtitles
			 D, E, and F of title IV of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11391 et seq., 11401 et seq., and 11403 et seq.) are repealed.
			(b)Conforming
			 amendmentSubtitle G of title IV of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11408 et seq.) is amended by redesignating subtitle G
			 as subtitle D.
			11.Special assistant for
			 veterans affairs in office of Secretary of Housing and Urban
			 DevelopmentSection 4 of the
			 Department of Housing and Urban Development Act (42 U.S.C. 3533) is amended by
			 adding at the end the following new subsection:
			
				(g)Special assistant for
				veterans affairs
					(1)EstablishmentThere
				shall be in the Department a Special Assistant for Veterans Affairs, who shall
				be in the Office of the Secretary.
					(2)AppointmentThe
				Special Assistant for Veterans Affairs shall be appointed based solely on merit
				and shall be covered under the provisions of title 5, United States Code,
				governing appointments in the competitive service.
					(3)ResponsibilitiesThe
				Special Assistant for Veterans Affairs shall be responsible for—
						(A)ensuring veterans have
				access to housing and homeless assistance under each program of the Department
				providing either such assistance;
						(B)coordinating all programs
				and activities of the Department relating to veterans;
						(C)serving as a liaison for
				the Department with the Department of Veterans Affairs, including establishing
				and maintaining relationships with the Secretary of Veterans Affairs;
						(D)serving as a liaison for
				the Department, and establishing and maintaining relationships with officials
				of State, local, regional, and nongovernmental organizations concerned with
				veterans;
						(E)providing information and
				advice regarding—
							(i)sponsoring housing
				projects for veterans assisted under programs administered by the Department;
				or
							(ii)assisting veterans in
				obtaining housing or homeless assistance under programs administered by the
				Department;
							(F)preparing, on an annual
				basis, a report to the Secretaries of Housing and Urban Development and of
				Veterans Affairs on the housing needs of veterans; and’
						(G)carrying out such other
				duties as may be assigned to the Special Assistant by the Secretary or by
				law.
						.
		12.Effective
			 dateThis Act shall take
			 effect 6 months after the date of enactment of this Act.
		
	
		November 1, 2007
		Reported with an amendment
	
